$1,240,000,000



CREDIT AGREEMENT

dated as of

July 16, 2010

among

CUMMINS INC.,
CUMMINS LTD.,
CUMMINS POWER GENERATION LTD.,
CUMMINS GENERATOR TECHNOLOGIES LIMITED,

THE ELIGIBLE SUBSIDIARIES REFERRED TO HEREIN

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and Swingline Lender,

BANK OF AMERICA, N.A.,
as Syndication Agent and Swingline Lender,

ING BANK N.V., DUBLIN BRANCH,

as Co-Documentation Agent and Swingline Lender

and

EXPORT DEVELOPMENT CANADA, HSBC BANK USA, N.A.
and THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
___________________________

J.P. MORGAN SECURITIES INC.,
as Joint Bookrunner and Joint Lead Arranger,

BANC OF AMERICA SECURITIES LLC,
as Joint Bookrunner and Joint Lead Arranger

and

ING CAPITAL LLC,
as Joint Lead Arranger

 



--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

 

 

Page

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

19

Section 1.03.

Terms Generally

19

Section 1.04.

Accounting Terms; GAAP

19

 

ARTICLE 2

THE CREDITS

 

Section 2.01.

Commitments

20

Section 2.02.

Loans and Borrowings

20

Section 2.03.

Requests for Revolving Borrowings

21

Section 2.04.

Swingline Loans

22

Section 2.05.

Letters of Credit

23

Section 2.06.

Funding of Borrowings

27

Section 2.07.

Interest Elections

27

Section 2.08.

Termination and Reduction of Commitments

29

Section 2.09.

Repayment of Loans; Evidence of Debt

30

Section 2.10.

Prepayment of Loans

30

Section 2.11.

Fees

31

Section 2.12.

Interest

32

Section 2.13.

Alternate Rate of Interest

33

Section 2.14.

Increased Costs

33

Section 2.15.

Break Funding Payments

34

Section 2.16.

Taxes

35

Section 2.17.

Foreign Subsidiary Costs

36

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

36

Section 2.19.

Mitigation Obligations; Replacement of Lenders

38

Section 2.20.

Currency Equivalents

39

Section 2.21.

Margin Determinations

40

Section 2.22.

Illegality

41

Section 2.23.

Defaulting Lenders

42

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.

Organization; Powers

45

Section 3.02.

Authorization

45

Section 3.03.

Enforceability

45

Section 3.04.

Governmental Approvals

46

Section 3.05.

Financial Statements

46

Section 3.06.

Title to Properties

46

Section 3.07.

Litigation; Compliance with Laws

46

Section 3.08.

Non-existence of Certain Types of Agreements or Obligations

47

Section 3.09.

Federal Reserve Regulations

47

Section 3.10.

No Regulatory Restrictions on Borrowing

47

Section 3.11.

Tax Returns

47

Section 3.12.

Environmental Matters

47

Section 3.13.

ERISA

47

Section 3.14.

No Material Misstatements

47

--------------------------------------------------------------------------------

 

ARTICLE 4

CONDITIONS

 

Section 4.01.

Effective Date

48

Section 4.02.

Each Credit Event

49

Section 4.03.

First Borrowing by Each Eligible Subsidiary

49

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Section 5.01.

Existence; Businesses and Properties

50

Section 5.02.

Insurance

50

Section 5.03.

Taxes

50

Section 5.04.

Financial Statements, Reports, Etc.

51

Section 5.05.

Litigation and Other Notices

52

Section 5.06.

Maintaining Records; Access to Properties and Inspections

52

Section 5.07.

Use of Proceeds and Letters of Credit

53

Section 5.08.

Compliance with Laws

53

 

ARTICLE 6

NEGATIVE COVENANTS

 

Section 6.01.

Negative Pledge

54

Section 6.02.

Sale and Lease-Back Transactions

56

Section 6.03.

Mergers, Consolidations, and Sales of Assets

56

Section 6.04.

Priority Indebtedness

57

Section 6.05.

Restrictive Agreements

58

Section 6.06.

Ownership of Significant Subsidiaries

58

Section 6.07.

Fundamental Changes

58

 

ARTICLE 7

FINANCIAL COVENANTS

 

Section 7.01.

Leverage

59

Section 7.02.

Coverage Ratio

59

--------------------------------------------------------------------------------

 

ARTICLE 8

EVENTS OF DEFAULT

 

 

ARTICLE 9

THE AGENTS

 

Section 9.01.

Appointment and Authorization of Administrative Agent

62

Section 9.02.

Rights and Powers of Administrative Agent as a Lender

62

Section 9.03.

Limited Duties and Responsibilities of Administrative Agent

62

Section 9.04.

Authority of Administrative Agent to Rely on Certain Writings, Statements and
Advice

62

Section 9.05.

Sub-Agents and Related Parties

62

Section 9.06.

Resignation; Successor Administrative Agent

62

Section 9.07.

Credit Decisions by Lenders

63

Section 9.08.

Administrative Agent's Fee

63

Section 9.09.

Other Agents

63

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Section 10.01.

Organization; Powers

63

Section 10.02.

Authorization

63

Section 10.03.

Enforceability

64

Section 10.04.

Taxes

64

 

ARTICLE 11

GUARANTY

 

Section 11.01.

The Guaranty

64

Section 11.02.

Guaranty Unconditional

64

Section 11.03.

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances

65

Section 11.04.

Waiver by the Company

65

Section 11.05.

Subrogation

66

Section 11.06.

Stay of Acceleration

66

Section 11.07.

Continuing Guaranty

66

--------------------------------------------------------------------------------

 

ARTICLE 12

MISCELLANEOUS

 

Section 12.01.

Notices

66

Section 12.02.

Waivers; Amendments

68

Section 12.03.

Expenses; Indemnity; Damage Waiver

69

Section 12.04.

Successors and Assigns

70

Section 12.05.

Survival

72

Section 12.06.

Counterparts; Integration; Effectiveness

72

Section 12.07.

Severability

73

Section 12.08.

Right of Set-Off

73

Section 12.09.

Governing Law; Jurisdiction; Consent to Service of Process

73

Section 12.10.

WAIVER OF JURY TRIAL

74

Section 12.11.

Judgment Currency

74

Section 12.12.

Headings

74

Section 12.13.

Confidentiality

74

Section 12.14.

USA Patriot Act Notification

75

Section 12.15.

No Fiduciary Duty

75

 

SCHEDULES

 

Schedule 1.01        –    Mandatory Costs

Schedule 2.01        –    Commitments

Schedule 2.05        –    Existing Letters of Credit

Schedule 6.01        –    Equipment Leases

Schedule 6.05        –    Existing Restrictions

 

EXHIBITS

 

Exhibit A        –    Form of Assignment and Assumption

Exhibit B-1     –    Form of Opinion of Company’s External Counsel

Exhibit B-2     –    Form of Opinion of Company’s Internal Counsel

Exhibit B-3     –    Form of Opinion of Original Subsidiary Borrowers’ Counsel

Exhibit C        –    Form of Opinion of Administrative Agent’s Counsel

Exhibit D        –    Election to Participate

Exhibit E         –    Election to Terminate

Exhibit F         –    Form of Opinion of Eligible Subsidiary’s Counsel

Exhibit G        –    Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT dated as of July 16, 2010 among CUMMINS INC., CUMMINS LTD.,
CUMMINS POWER GENERATION LTD., CUMMINS GENERATOR TECHNOLOGIES LIMITED, the
ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, Issuing Bank and Swingline Lender,
BANK OF AMERICA, N.A., as Syndication Agent and Swingline Lender, ING BANK N.V.,
DUBLIN BRANCH, as Co-Documentation Agent and Swingline Lender, and EXPORT
DEVELOPMENT CANADA, HSBC BANK USA, N.A. and THE ROYAL BANK OF SCOTLAND PLC, as
Co-Documentation Agents.

The parties hereto agree as follows:

Article 1
Definitions

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Margin” has the meaning assigned to such term in Section 2.21. 

“Additional Letter of Credit” means a letter of credit issued hereunder by the
Issuing Bank on or after the Effective Date.

“Adjusted LIBO Rate” means (a) with respect to any Euro-Currency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Euro-Currency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum equal to (i) the
LIBO Rate for such Interest Period plus (ii) in the case of a Euro-Currency Loan
of a Lender which is lent from a branch or office in England or a Participating
Member State, the Mandatory Costs.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders hereunder. 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Syndication Agent and each
Co-Documentation Agent.

- 1 -

--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the sum of 1% plus the rate for
deposits in Dollars with a one-month maturity appearing on the Screen at
approximately 11:00 a.m., London time, on such day (or if such day is not a
Euro-Dollar Business Day, on the immediately preceding Euro-Dollar Business
Day).  Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Alternative Currency” means Euro or Pound Sterling.

“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Borrowing Request (or request pursuant to Section
2.04).  Any Loan made in the currency of a Participating Member State before the
date on which such Participating Member State adopts the Euro as its currency
(the “Entry Date”) and still outstanding on the Entry Date shall be prepaid on
the last day of the Interest Period applicable thereto on the Entry Date.

“Alternative Currency Exposure” means the sum of (a) the aggregate Dollar Amount
of outstanding Alternative Currency Loans plus (b) the aggregate Dollar Amount
of LC Exposure with respect to Letters of Credit which are denominated in an
Alternative Currency.

“Alternative Currency Sublimit” means $200,000,000.

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office, (b) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (c) in the case of its
Swingline Loans, its Swingline Lending Office.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Euro-Currency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable ABR Margin or Euro-Currency Margin or the
Commitment Fee Rate, respectively, in each case as determined for such day in
accordance with Section 2.21.

“Approved Fund” has the meaning assigned to such term in Section 12.04.

“Approved Jurisdiction” means (i) the United States, (ii) England and Wales in
the United Kingdom and (iii) any other jurisdiction approved for this purpose by
each of the Lenders.

- 2 -

--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

“Attributable Value” of any Sale and Lease-Back Transaction means, at any time,
an amount equal to the product of (a) the greater of (i) the net proceeds of the
sale of the property subject thereto and (ii) the fair market value of such
property at the time of such sale (as determined by the board of directors of
the Company or by an independent appraiser) and (b) a fraction the numerator of
which equals the number of full years in the term of the relevant lease
remaining at such time and the denominator of which equals the number of full
years in the term of such lease at such time, in each case computed without
regard to any renewal or extension options (other than those at the option of
the lessor) contained in such lease.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in whole.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any obligations of such Person hereunder.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“BofA” means Bank of America, N.A., a national banking association.

“Borrower” means the Company, any Original Subsidiary Borrower or any Eligible
Subsidiary, as the context may require, and their respective successors, and
“Borrowers” means all of the foregoing.  When used in relation to any Loan or
Letter of Credit, references to “the Borrower” are to the particular Borrower to
which such Loan is or is to be made or at whose request such Letter of Credit is
or is to be issued.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Currency Loans, denominated
in the same currency and as to which a single Interest Period is in effect or
(b) a Swingline Loan.

- 3 -

--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Calendar Quarter” means a three-month period consisting of (i) each January,
February and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Company and its Subsidiaries that are (or would be) set forth in a Consolidated
statement of cash flows of the Company and its Subsidiaries for such period
prepared in accordance with GAAP, less the amount thereof made with the proceeds
of Indebtedness incurred to finance such additions or expenditures and (b)
principal payments made by the Company and its Consolidated Subsidiaries during
such period on Capital Lease Obligations and on Indebtedness referred to in
clause (a).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date of this
Agreement, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the date of this
Agreement.

“Change in Control” means that (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of 30% or more of the outstanding
common stock of the Company or (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Company (which, for the purpose of this definition, shall be
deemed not to mean any committee of the board of directors of the Company).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority, in each
case after the date of this Agreement or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.14(b), by any Applicable Lending
Office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“CLO” has the meaning assigned to such term in Section 12.04.

“Co-Documentation Agents” means ING Bank N.V., Dublin Branch, Export Development
Canada, HSBC Bank USA, N.A. and The Royal Bank of Scotland plc, in their
capacity as co-documentation agents in respect of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

- 4 -

--------------------------------------------------------------------------------

“Collections” has the meaning specified in Annex X to the RPA.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate Dollar Amount of such Lender’s Revolving Credit Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 12.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $1,240,000,000.

“Commitment Fee Rate” has the meaning assigned to such term in Section 2.21.

“Company” means Cummins Inc., an Indiana corporation.

“Consolidated” means, as applied to any financial or accounting term with
respect to any Person, such term determined on a consolidated basis in
accordance with GAAP for such Person and all consolidated subsidiaries thereof.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary or other non-cash charges for such period and (v) any loss for
such period of any joint venture accounted for on the equity method (except to
the extent the Company or a Subsidiary actually made an investment in such joint
venture during such period to offset such loss) and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, (i) any extraordinary gains for such period and (ii) any income of any
such joint venture for such period, except to the extent that dividends or other
distributions were actually paid by such joint venture to the Company or a
Subsidiary during such period, all determined on a Consolidated basis in
accordance with GAAP.  For the purposes of calculating Consolidated EBITDA for
any period, if during such period the applicable Person or any of its
Subsidiaries shall have consummated a Specified Transaction (as defined below),
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Specified Transaction occurred on the first day of
such period.  For purposes hereof, “Specified Transaction” means any transaction
or series of related transactions resulting in (a) the acquisition or
disposition of all or substantially all of the assets of a Person, or of any
business or division of a Person, (b) the acquisition or disposition of in
excess of 50% of the Equity Interests of any Person or (c) a merger or
consolidation or any other combination with another Person (other than the
Company or any of its Subsidiaries).

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP.

- 5 -

--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net earnings (loss) of the
Company and its Subsidiaries for such period, computed and Consolidated in
accordance with GAAP.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Company in its
Consolidated financial statements if such statements were prepared as of such
date.

“Continuing Director” means any member of the board of directors of the Company
who is (i) a director of the Company on the date of this Agreement, (ii)
nominated by the board of directors of the Company or (iii) appointed by
directors referred to in clauses (i) and (ii).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Company and each other Borrower.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to any Lender Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or the Administrative Agent and the Company in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with all or any portion of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s reasonable determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding under this Agreement cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it, or (d) has become the
subject of a Bankruptcy Event or has a Parent that has become the subject of a
Bankruptcy Event.

“Dollars” or “$” refers to lawful money of the United States of America.

- 6 -

--------------------------------------------------------------------------------

“Dollar Amount” means, at any time:

(a)  with respect to any Dollar-Denominated Loan, the principal amount thereof
then outstanding;

(b)  with respect to any Alternative Currency Loan, the principal amount thereof
then outstanding in the relevant Alternative Currency, converted to Dollars in
accordance with Section 2.20(a); and

(c)  with respect to any Letter of Credit or LC Disbursement, (A) if denominated
in Dollars, the amount thereof and (B) if denominated in an Alternative
Currency, the amount thereof converted to Dollars in accordance with Section
2.20(b).

“Dollar-Denominated Loan”  means a Loan that is made in Dollars.

“Dollar-Denominated Revolving Borrowing” means a Revolving Borrowing denominated
in Dollars.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 12.02).

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D.

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E.

“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary organized
under the laws of an Approved Jurisdiction (i) as to which an Election to
Participate shall have been delivered to the Administrative Agent and (ii) as to
which an Election to Terminate with respect to such Election to Participate
shall not have been delivered to the Administrative Agent.  Each such Election
to Participate and Election to Terminate shall be duly executed on behalf of
such Wholly-Owned Consolidated Subsidiary and the Company in such number of
copies as the Administrative Agent may request.  If at any time a Subsidiary
theretofore designated as an Eligible Subsidiary no longer qualifies as a
Wholly-Owned Consolidated Subsidiary, the Company shall cause to be delivered to
the Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary.  The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guarantee thereof.  The Administrative Agent shall promptly
give notice to the Lenders of the receipt of any Election to Participate or
Election to Terminate.

- 7 -

--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” means the single currency of the Participating Member States.

- 8 -

--------------------------------------------------------------------------------

“Euro-Currency Business Day” means a Euro-Dollar Business Day; provided that (a)
when used in connection with an Alternative Currency Loan or LC Exposure
denominated in an Alternative Currency, the term “Euro-Currency Business Day”
shall exclude any day on which banks are not open for dealings in deposits in
the applicable currency in the London interbank market and (b) when used in
connection with any Loan or LC Exposure denominated in Euro, the term
“Euro-Currency Business Day” shall exclude any day on which the TARGET2 payment
system is not open for the settlement of payment in Euro.

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

“Euro-Currency Loan” means either a Euro-Dollar Loan or an Alternative Currency
Loan.

“Euro-Currency Margin” means the applicable rate determined in accordance with
Section 2.21.

“Euro-Dollar”, when used in reference to any Loan or Borrowing made in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

“Event of Default” has the meaning assigned to such term in Article 8.

“Evergreen Letter of Credit” means a Letter of Credit that is automatically
extended unless the Issuing Bank gives notice to the beneficiary thereof stating
that such Letter of Credit will not be extended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower under any Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.19(b)), any withholding tax that (i) is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new Applicable Lending Office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Applicable Lending Office (or assignment), to
receive additional amounts from any Borrower with respect to such withholding
tax pursuant to Section 2.16(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e).

- 9 -

--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement dated as of June 30,
2008, as amended, among the Company, and the Subsidiaries, lenders and agents
party thereto.

“Existing Letters of Credit” means the letters of credit issued by the Issuing
Bank before the Effective Date and listed in Schedule 2.05.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Domestic Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Domestic Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it. 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer.

“Fitch” means Fitch Ratings, Ltd.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States as
described in Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person means, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that,
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.  It is understood and agreed that the amount of
any Guarantee of or by any Person shall be deemed to be the lower of (a) the
amount of Indebtedness in respect of which such Guarantee exists and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

- 10 -

--------------------------------------------------------------------------------

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances and (j) net obligations under Swap Agreements. 
The Indebtedness of any Person shall also include the Indebtedness of any
partnership in which such Person is a general partner, except to the extent that
recourse against such general partner (as a general partner) has been
contractually waived or limited.  Notwithstanding the foregoing, the term
“Indebtedness”, in respect of the Company and its Subsidiaries, shall not
include (i) deferred compensation and employee benefit obligations for officers
and employees of the Company or any of its Subsidiaries, (ii) trade and similar
payables and accrued expenses or liabilities incurred in the ordinary course of
business, (iii) any customary earnout or holdback in connection with an
acquisition not prohibited by this Agreement, (iv) any obligations in respect of
customer advances held in the ordinary course of business or (v) performance
bonds, performance guarantees or similar obligations (or contingent
reimbursement obligations in respect of bank guarantees or letters of credit in
lieu thereof) entered into in the ordinary course of business.  If any
Indebtedness is limited to recourse against a particular asset or assets of a
Person, the amount of the corresponding Indebtedness shall be equal to the
lesser of the amount of such Indebtedness and the fair market value of such
asset or assets, as determined by the Company in good faith, at the date for
determination of the amount of such Indebtedness.  For all purposes of this
Agreement, the amount of Indebtedness of the Company and its Subsidiaries shall
be calculated without duplication of guaranty obligations of the Company or any
Subsidiary in respect thereof.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
June 2010 relating to the Company and the Transactions.

- 11 -

--------------------------------------------------------------------------------

 “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Euro-Currency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Euro-Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Euro-Currency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, or six months,
or (subject to the availability to each Lender of matching deposits for such
periods in the London interbank market) nine or twelve months thereafter, as the
Borrower may elect; provided that: (a) if any Interest Period would end on a day
other than a Euro-Currency Business Day, such Interest Period shall be extended
to the next succeeding Euro-Currency Business Day unless such next succeeding
Euro-Currency Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Euro-Currency Business Day;
and (b) any Interest Period pertaining to a Euro-Currency Borrowing that
commences on the last Euro-Currency Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Euro-Currency Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter, other than for purposes of Section 4.02, shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMCB in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(j). 
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate Dollar Amount of
the undrawn amount of all outstanding Letters of Credit at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“Lender Party” means the Administrative Agent, the Issuing Bank, any Swingline
Lender or any other Lender.

- 12 -

--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

“Letter of Credit” means any Existing Letter of Credit or Additional Letter of
Credit.

“LIBO Rate” means, with respect to any Euro-Currency Borrowing for any Interest
Period, the rate appearing on the Screen at approximately 11:00 a.m., London
time, two Euro-Currency Business Days prior to the commencement of such Interest
Period (or, in the case of a Swingline Borrowing, on the date of commencement of
such Interest Period), as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period.  In the
event that such rate is not available for such currency at such time for any
reason, then the “LIBO Rate” with respect to such Euro-Currency Borrowing for
such Interest Period shall be the average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the respective rates at which deposits of the relevant
currency with a maturity comparable to such Interest Period are offered by the
Reference Banks in immediately available funds in the London interbank market at
the applicable time specified above.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, but excluding, for the avoidance of doubt, any operating lease.

“Loan Documents” means this Agreement, each Election to Participate and any
promissory notes issued to any Lender hereunder.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Managing Agent” has the meaning specified in the RPA.

“Mandatory Cost” means an amount determined in accordance with Schedule 1.01
hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under the Loan Documents or (c) the validity or enforceability of,
or the rights of or remedies available to the Lenders under, the Loan Documents.

“Maturity Date” means July 16, 2014, or, if such day is not a Euro-Currency
Business Day, the next preceding Euro-Currency Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

- 13 -

--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Original Subsidiary Borrower” means each of Cummins Ltd., a company
incorporated under the laws of England and Wales in the United Kingdom, Cummins
Power Generation Ltd., a company incorporated under the laws of England and
Wales in the United Kingdom, and Cummins Generator Technologies Limited, a
company incorporated under the laws of England and Wales in the United Kingdom.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 12.04.

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Power Generation Lease Obligations” has the meaning set forth in
Section 6.04(b).

“Permitted Receivables Financing” means the receivables financing to be provided
pursuant to the RPA and the RSA.

“Permitted Receivables Financing Indebtedness” has the meaning set forth in
Section 6.04(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pound Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. 

- 14 -

--------------------------------------------------------------------------------

“Priority Indebtedness” shall mean, at any time, without duplication, (i) the
aggregate principal amount of all Indebtedness of the Company then outstanding
which Indebtedness is secured by Liens on property and assets of the Company or
any Subsidiary (other than Indebtedness secured by Liens described in paragraphs
(a) through (l) of Section 6.01), (ii) the Attributable Value at such time of
all Sale and Lease-Back Transactions which are restricted by Section 6.02 and
(iii) the aggregate principal amount of all outstanding Indebtedness of all
Subsidiaries (other than (x) Indebtedness hereunder, (y) Indebtedness of
Subsidiaries payable to the Company or any Wholly-Owned Consolidated Subsidiary
and (z) any unsecured Guarantee of Indebtedness issued by the Company; provided
that such Subsidiary shall also have guaranteed the obligations hereunder on or
prior to the date on which such Guarantee is given); provided that Priority
Indebtedness shall not include (a) the Permitted Receivables Financing
Indebtedness or (b) the Permitted Power Generation Lease Obligations.

“Priority Indebtedness Limit” means, at any time, an amount equal to 8.50% of
the Consolidated assets of the Company and its Consolidated Subsidiaries as
reflected in the annual or quarterly report then most recently filed by the
Company with the Securities and Exchange Commission. 

“Purchasers” has the meaning specified in the RPA.

“Receivables Agent” means JPMorgan Chase Bank, N.A., as agent for the Purchasers
under the RPA.

“Receivables Seller” means Cummins Trade Receivables, LLC, a special purpose
limited liability company formed under the laws of Delaware that is
wholly-owned, directly or indirectly, by the Company.

“Reference Banks” means the principal London offices of JPMCB, BofA and ING Bank
N.V., Dublin Branch.

“Register” has the meaning set forth in Section 12.04.

“Regulation D” shall mean Regulation D of the Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Regulation U” shall mean Regulation U of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

- 15 -

--------------------------------------------------------------------------------

“Related Security” has the meaning specified in Annex X to the RPA.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time (exclusive in
each case of the Commitment(s) and Revolving Credit Exposure(s) of Defaulting
Lenders).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Amount of such Lender’s Revolving Loans and the
aggregate Dollar Amount of its LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“RPA” means that certain Receivables Purchase Agreement dated as of April 26,
2010 among the Receivables Seller, the Company, as Servicer, the Receivables
Agent, the Managing Agents, Cummins LLC Member, Inc. and the Purchasers, as such
Receivables Purchase Agreement may be amended, extended, renewed, restated,
replaced, supplemented or otherwise modified from time to time with the approval
of the Administrative Agent.

“RSA” means that certain Receivables Sale Agreement dated as of April 26, 2010
among the Company, each Transferring Subsidiary and the Receivables Seller, as
such Receivables Sale Agreement may be amended, extended, renewed, restated,
replaced, supplemented or otherwise modified from time to time with the approval
of the Administrative Agent.

“S&P” means Standard & Poor’s.

“Sale and Lease-Back Transaction” has the meaning set forth in Section 6.02.

“Screen” means (a) with respect to Dollar-Denominated Loans, the Reuters
“LIBOR01” screen displaying British Bankers’ Association Interest Settlement
Rates and (b) with respect to Alternative Currency Loans, the Reuters screen
selected by the Administrative Agent that displays rates for interbank deposits
in the appropriate Alternative Currency or, in the case of either (a) or (b),
any successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market.

“Securitization Financing” means, at any date, the aggregate amount of financing
raised through securitization transactions by the Company and its Consolidated
Subsidiaries and outstanding at such date to the extent the same do not give
rise to Indebtedness of the Company or a Consolidated Subsidiary.

“Significant Subsidiary” means (a) each of Cummins Engine IP, Inc., Cummins
Filtration IP, Inc., Cummins Intellectual Property, Inc., Cummins PowerGen IP,
Inc., Cummins Filtration Inc. and Cummins Power Generation Inc. and (b) any
Subsidiary (which term, as used in this definition, includes such Subsidiary’s
subsidiaries) which meets any of the following conditions:

- 16 -

--------------------------------------------------------------------------------

(i)         the Company’s and the other Subsidiaries’ outstanding investments in
and advances to such Subsidiary exceed 10% of the Consolidated total assets of
the Company, in each case as of the end of the most recently completed fiscal
year of the Company for which financial statements have been delivered pursuant
to Section 5.04(a);

(ii)        the total assets (after intercompany eliminations) of such
Subsidiary exceed 10% of the Consolidated total assets of the Company as of the
end of the most recently completed fiscal year of the Company for which
financial statements have been delivered pursuant to Section 5.04(a);

(iii)       the net sales of such Subsidiary (after intercompany eliminations)
exceed 10% of the Consolidated net sales of the Company for the most recently
completed fiscal year of the Company for which financial statements have been
delivered pursuant to Section 5.04(a); or

(iv)       any Subsidiary with or into which a Significant Subsidiary is merged
or which has acquired all or substantially all the assets of a Significant
Subsidiary in either case pursuant to a transaction permitted by Section 6.03;
provided, however, that such Subsidiary shall cease to be a Significant
Subsidiary at the time of delivery pursuant to Section 5.04(a) of financial
statements covering the fiscal year in which such transaction occurred unless
one of the conditions set forth in clauses (i), (ii) or (iii) above is satisfied
with respect to such Subsidiary.

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 A.M. (London time) on
such day.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  Euro-Currency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held by the parent or one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

- 17 -

--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate Dollar Amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means each of BofA, JPMCB and ING Bank N.V., Dublin Branch,
in its capacity as lender of Swingline Loans hereunder.

“Swingline Lending Office” means, as to each Swingline Lender, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Swingline Lender may hereafter designate as its
Swingline Lending Office by notice to the Company and the Administrative Agent.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means BofA, in its capacity as syndication agent in respect
of this Agreement. 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Debt” means the Indebtedness of the Company and its Subsidiaries,
Consolidated in accordance with GAAP; provided that the term “Total Debt” shall
in any event exclude (i) contingent obligations of the Company or any Subsidiary
in respect of letters of credit, unless such letter of credit supports other
Indebtedness of any Person other than the Company and its Subsidiaries and (ii)
net obligations under Swap Agreements.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans and the issuance of
Letters of Credit hereunder.

“Transferred Receivables” has the meaning specified in Annex X to the RPA.

“Transferring Subsidiary” means, collectively, Cummins Power Generation Inc. and
Cummins Filtration Inc.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

- 18 -

--------------------------------------------------------------------------------

“United States” or “U.S.” means the United States of America, including the
States thereof and the District of Columbia, but excluding its territories and
possessions.

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time owned by the Company or one or
more Wholly-Owned Consolidated Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., an “ABR
Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., an “ABR Borrowing”) or by
Class and Type (e.g., an “ABR Revolving Borrowing”).

Section 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall” and the word “permit” shall be construed to have the same meaning and
effect as the word “suffer”.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. 

Section 1.04.  Accounting Terms; GAAP.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company wishes to amend any provision hereof to eliminate the effect of any
change in GAAP (or if the Administrative Agent notifies the Company that the
Required Lenders wish to amend any provision hereof for such purpose), then such
provision shall be applied on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such provision is amended in a manner satisfactory to the Company and the
Required Lenders.

- 19 -

--------------------------------------------------------------------------------

Article 2
The Credits

Section 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars or in
an Alternative Currency as the Borrower elects pursuant to Section 2.03 to the
Borrower from time to time during the Availability Period; provided that,
immediately after each such Loan is made, (x) the amount of each Lender’s
Revolving Credit Exposure shall not exceed such Lender’s Commitment and (y) the
Alternative Currency Exposure shall not exceed the Alternative Currency
Sublimit.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02.  Loans and Borrowings. (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

                      (b)            Subject to Section 2.13, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Euro-Currency Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any Euro-Currency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement. 

                       (c)            At the time that any Revolving Borrowing
is made, such Borrowing shall be (i) in the case of a Dollar-Denominated
Borrowing, in an aggregate Dollar Amount that is not less than $10,000,000 and
an integral multiple of $1,000,000 and (ii) in the case of a Borrowing
denominated in an Alternative Currency, in an aggregate amount in such
Alternative Currency that is not less than 10,000,000 units of such Alternative
Currency and an integral multiple of 1,000,000 units of such Alternative
Currency; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f).  Each Swingline Loan shall be in a Dollar Amount that is an
integral multiple of $100,000 and not less than $500,000, or, in the case of a
Swingline Loan denominated in an Alternative Currency, in an amount in such
Alternative Currency that is an integral multiple of 100,000 units of such
Alternative Currency and not less than 500,000 units of such Alternative
Currency.  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
Euro-Currency Borrowings outstanding. 

- 20 -

--------------------------------------------------------------------------------

                      (d)            Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) in the case of a Euro-Dollar Borrowing, by telephone not later than 11:00
a.m., New York City time, three Euro-Dollar Business Days before the date of the
proposed Borrowing, (b) in the case of an Alternative Currency Borrowing, in
writing at its London office not later than 11:00 a.m. London time, three
Euro-Currency Business Days before the date of the proposed Borrowing or (c) in
the case of an ABR Borrowing, by telephone not later than 11:00 a.m., New
York City time, one Domestic Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing.  Each such Borrowing Request shall be irrevocable and
each such telephonic Borrowing Request shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

                                                    (i)             the currency
and the aggregate amount (in such currency) of the requested Borrowing;

                                                    (ii)            the date of
such Borrowing, which shall be a Domestic Business Day in the case of an ABR
Revolving Borrowing and a Euro-Currency Business Day in the case of a
Euro-Currency Borrowing;

                                                   (iii)            in the case
of a Revolving Borrowing in Dollars, whether such Borrowing is to be an ABR
Borrowing or a Euro-Dollar Borrowing;

                                                   (iv)            in the case
of a Euro-Currency Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

                                                    (v)            the location
and number of the Borrower’s account to which funds are to be disbursed, which
shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be a Euro-Dollar
Borrowing with an Interest Period of one month’s duration.  If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

- 21 -

--------------------------------------------------------------------------------

Section 2.04.  Swingline Loans. (a) Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to any
Borrower in Dollars or (solely in the case of Swingline Loans made by JPMCB) in
an Alternative Currency, as the Borrower elects, from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding a Dollar Amount equal to $150,000,000, (ii) the
aggregate principal amount of outstanding Swingline Loans made by any Swingline
Lender exceeding a Dollar Amount equal to $50,000,000, (iii) the total Revolving
Credit Exposures of all Lenders exceeding the total Commitments or (iv) the
Alternative Currency Exposure exceeding the Alternative Currency Sublimit;
provided that (x) no Swingline Lender shall be required to make a Swingline Loan
to refinance an outstanding Swingline Loan and (y) after giving effect to any
borrowing of Swingline Loans in Dollars, the aggregate Dollar Amount of
outstanding Swingline Loans from each Swingline Lender shall be equal (as nearly
as commercially practicable).  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.

                      (b)            To request a Swingline Loan, the Borrower
shall notify the applicable Swingline Lender (with a copy to the Administrative
Agent) of such request by telephone (confirmed by facsimile), (i) in the case of
an Alternative Currency Borrowing or a Euro-Dollar Borrowing, at its London
office no later than 12:00 (noon) London time on the date of the proposed
Swingline Loan, and (ii) in the case of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Domestic Business Day in the case of Dollar-Denominated Loans or a
Euro-Currency Business Day in the case of an Alternative Currency Loan),
currency and amount of the requested Swingline Loan and the location and number
of the Borrower’s account to which the funds are to be disbursed.  Each
Swingline Lender shall make each Swingline Loan to be made by it available to
the Borrower by means of a credit to the account designated by the Borrower for
such purpose (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the Issuing Bank) by (i) 4:00 p.m. London time, in the case of
Alternative Currency Loans and (ii) 4:00 p.m., New York City time, in the case
of Dollar-Denominated Loans, on the requested date of such Swingline Loan.

                       (c)            Any Swingline Lender may by written notice
given to the Administrative Agent not later than (i) 10:00 a.m., London time, on
any Euro-Currency Business Day, in the case of Alternative Currency Loans or
(ii) 10:00 a.m., New York City time, on any Domestic Business Day, in the case
of Dollar-Denominated Loans, require the Lenders to acquire participations on
such Euro-Currency Business Day or Domestic Business Day (as applicable) in all
or a portion of its Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each  Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loan or Swingline Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline
Lender.  Any amounts received by such Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

- 22 -

--------------------------------------------------------------------------------

Section 2.05.  Letters of Credit. (a) Existing Letters of Credit.  On the
Effective Date, without further action by any party hereto, the Issuing Bank
shall be deemed to have granted to each Lender, and each Lender shall be deemed
to have acquired from the Issuing Bank, a participation in each Existing Letter
of Credit equal to such Lender’s Applicable Percentage of (i) the aggregate
amount available to be drawn thereunder and (ii) the aggregate unpaid amount of
any outstanding reimbursement obligations in respect thereof.  Such
participations shall be on all the same terms and conditions as participations
granted in Additional Letters of Credit under Section 2.05(e).

                      (b)            General.  Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Additional
Letters of Credit denominated in Dollars or in an Alternative Currency for its
own account in a form acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Additional Letter of Credit, the terms
and conditions of this Agreement shall control.

                       (c)            Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of an Additional Letter
of Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of an Additional Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Euro-Currency
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (d) of this Section), the currency and amount in such
currency of such Additional Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form (with such changes thereto as the parties may agree upon)
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $200,000,000, (ii) the
Alternative Currency Exposure shall not exceed the Alternative Currency Sublimit
and (iii) the total Revolving Credit Exposures of all Lenders shall not exceed
the total Commitments.

                      (d)            Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Additional Letter of Credit or,
in the case of any renewal or extension thereof, one year after such renewal or
extension (or, if any such day is not a Euro-Currency Business Day, the next
preceding Euro-Currency Business Day) and (ii) the date that is five
Euro-Currency Business Days prior to the Maturity Date.  The expiry date of any
Letter of Credit may be extended from time to time (i) at the Borrower’s request
in accordance with (c) above or (ii) in the case of an Evergreen Letter of
Credit, automatically, in each case so long as such extension is for a period
not exceeding one year, does not extend beyond the date referred to in clause
(ii) of the immediately preceding sentence and is granted (or the last day on
which notice can be given to prevent such extension occurs) no earlier than
three months before the then existing expiry date thereof.

- 23 -

--------------------------------------------------------------------------------

                       (e)            Participations.  By the issuance of an
Additional Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) and without any further action on the part of the Issuing
Bank or the Lenders, the Issuing Bank hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank
in the applicable currency, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

                        (f)            Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in the currency of such LC Disbursement (i) if
such LC Disbursement shall have been denominated in Dollars, not later than
2:00 p.m., New York City time, on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 9:00
a.m., New York City time, on such date, or, if such notice has not been received
by the Borrower prior to such time on such date, then not later than 2:00 p.m.,
New York City time, on (x) the Domestic Business Day that the Borrower receives
such notice, if such notice is received prior to 9:00 a.m., New York City time,
on the day of receipt or (y) the Domestic Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt and (ii) if such LC Disbursement shall have
been denominated in an Alternative Currency, not later than 12:00 noon, London
time, on the Euro-Currency Business Day following the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 4:00 p.m., London time, on the date such LC Disbursement
is made, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, London time, on (x) the
Euro-Currency Business Day following the date that the Borrower receives such
notice, if such notice is received prior to 4:00 p.m., London time, on the day
of receipt or (y) the second Euro-Currency Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with (A) in the case of
LC Disbursements denominated in Dollars, an ABR Revolving Borrowing (of not less
than $10,000,000) or a Swingline Loan (of not less than $500,000) in an equal
amount and (B) in the case of LC Disbursements denominated in an Alternative
Currency, a Euro-Currency Borrowing for an equivalent amount in such currency
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan or Euro-Currency Borrowing.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

- 24 -

--------------------------------------------------------------------------------

                       (g)            Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. 

                       (h)            Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement. 

                         (i)            Interim Interest.  If the Issuing Bank
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, (i) if such amount is denominated in Dollars,
at the rate per annum then applicable to ABR Revolving Loans, (ii) if such
amount is denominated in an Alternative Currency, at the rate per annum equal to
the sum of the Applicable Rate with respect to Euro‑Currency Loans plus the rate
per annum at which one-day deposits in relevant currency in an amount
approximately equal to such unpaid amount are offered by the principal London
office of the Administrative Agent in the London interbank market for such day;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then 2% per annum shall be added to
the applicable rate specified above.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (f)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

- 25 -

--------------------------------------------------------------------------------

                        (j)            Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

                      (k)            Cash Collateralization.  If any Event of
Default shall occur and be continuing (but, except in the case of an Event of
Default under clause (b), (c), (g) or (h) of Article 8, only if the maturity of
any then outstanding Loans shall have been accelerated and the Commitments
terminated pursuant to Article 8), on the Domestic Business Day that the Company
receives notice from the Administrative Agent given upon request of the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Company shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash in each relevant
currency equal to the LC Exposure in such currency as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral will become effective immediately, and such deposit will
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (g) or (h) of Article 8.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Company hereby grants a
lien and security interest in, and sole and exclusive dominion and control,
including the exclusive right of withdrawal, over such account to the
Administrative Agent.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrowers under this Agreement.  If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Company within three Business Days after all Events of
Default have been cured or waived free and clear of all Liens created hereunder.

- 26 -

--------------------------------------------------------------------------------

Section 2.06.  Funding of Borrowings. (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof:

                                                      (i)            if such
Borrowing is to be made in Dollars, not later than 12:00 noon (New York City
time), in funds immediately available in New York City, to the account of the
Administrative Agent most recently designated for such purpose by notice to the
Lenders; provided that Swingline Loans shall be made as provided in Section
2.04; or

                                                     (ii)            if such
Borrowing is to be made in an Alternative Currency, not later than 12:00 noon
(London time), in such Alternative Currency (in such funds as may then be
customary for the settlement of international transactions in such Alternative
Currency) to the account of the Administrative Agent as shall have most recently
been designated by the Administrative Agent for such purpose by notice to the
Lenders; provided that Swingline Loans shall be made as provided in Section
2.04.

The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f) shall be remitted by the Administrative Agent to the
Issuing Bank.

                      (b)            Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate (if such amount was distributed in
Dollars) or the rate per annum at which one‑day deposits in the relevant
currency are offered by the principal London office of the Administrative Agent
in the London interbank market (if such amount was distributed in an Alternative
Currency).

Section 2.07.  Interest Elections. (a) Each Dollar-Denominated Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Euro-Dollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Euro-Dollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

- 27 -

--------------------------------------------------------------------------------

                      (b)            To make an election pursuant to Section
2.07(a), the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Dollar-Denominated Loan of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower.

                       (c)            Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

                                                    (i)            the Borrowing
to which such Interest Election Request applies and, if different options are
being elected with respect to different portions thereof, the portions thereof
to be allocated to each resulting Borrowing (in which case the information to be
specified pursuant to paragraphs (iii) and (iv) below shall be specified for
each resulting Borrowing);

                                                    (ii)            the
effective date of the election made pursuant to such Interest Election Request,
which shall be a Domestic Business Day in the case of an ABR Borrowing and a
Euro-Dollar Business Day in the case of a Euro-Dollar Borrowing;

                                                   (iii)            whether the
resulting Borrowing is to be an ABR Borrowing or a Euro-Dollar Borrowing; and

                                                   (iv)            if the
resulting Borrowing is a Euro-Dollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

                      (d)            Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

                       (e)            If the Borrower fails to deliver a timely
Interest Election Request with respect to a Euro-Dollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Euro-Dollar Borrowing with an Interest Period of one
month’s duration.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Euro-Dollar Borrowing and (ii) unless repaid,
each Euro-Dollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

- 28 -

--------------------------------------------------------------------------------

                        (f)            Each Revolving Loan that is an
Alternative Currency Loan shall have an initial Interest Period as specified in
the applicable Borrowing Request.  Thereafter, the Borrower may elect to
continue such Borrowing and may elect Interest Periods therefor, by notifying
the Administrative Agent of such election by telephone by the time and at the
office that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting an Alternative Currency Loan to be made on the
effective date of such election.  The Borrower may elect different options with
respect to different portions of the affected Borrowing (each in a minimum
Dollar Amount of $10,000,000), in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  Promptly following receipt of such Interest Election Request the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.  If the Borrower fails to deliver
a timely Interest Election Request with respect to an Alternative Currency
Borrowing prior to the end of the Interest Period applicable thereto, or any
Interest Election Request fails to specify an Interest Period, then unless such
Borrowing is repaid as provided herein, the Borrower shall be deemed to have
elected a subsequent Interest Period of one month’s duration.

Section 2.08.  Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date. 

                      (b)            The Company may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $10,000,000 and (ii) the Company shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10, the total Revolving Credit Exposures of
all Lenders would exceed the total Commitments.

                       (c)            The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least five Domestic Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments under this
Section 2.08 shall be made ratably among the Lenders in accordance with their
respective Commitments.

- 29 -

--------------------------------------------------------------------------------

Section 2.09.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, and (ii) to each Swingline Lender the then unpaid principal
amount of each of its Swingline Loans on the earlier of the Maturity Date and
the date which is 15 Domestic Business Days after such Swingline Loan is made.

                      (b)            Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

                       (c)            The Administrative Agent shall maintain
accounts in which it shall record (i) the currency and amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

                      (d)            The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

                       (e)            Any Lender may request that Loans made by
it to any Borrower be evidenced by a promissory note.  In such event, such
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent and the Borrower.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 12.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.10.  Prepayment of Loans. (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

- 30 -

--------------------------------------------------------------------------------

                      (b)            The Borrower shall notify the
Administrative  Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender) by telephone (confirmed by facsimile) of any
prepayment hereunder (i) in the case of prepayment of a Euro-Dollar Borrowing,
not later than 11:00 a.m., New York City time, three Euro-Dollar Business Days
before the date of prepayment, (ii) in the case of prepayment of an Alternative
Currency Borrowing, to its London office not later than 11:00 a.m. London time
three Euro-Currency Business Days before the date of prepayment, (iii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, one Domestic Business Day before the date of prepayment or
(iv) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time (London time if such Swingline Loan is denominated in
Alternative Currencies or made to a Borrower other than the Company), on the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.   Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02.  Each prepayment under this Section 2.10 shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

Section 2.11.  Fees.  (a) Subject to Section 2.23, the Company agrees to pay to
the Administrative Agent for the account of each Lender a commitment fee in
Dollars, which shall accrue at the Applicable Rate on the daily unused amount of
the Commitment of such Lender (disregarding, solely for purposes of computation
of such fee, outstanding Swingline Loans) during the period from and including
the Effective Date to but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

                      (b)            Subject to Section 2.23, the Borrower
agrees to pay (i) to the Administrative Agent for the account of each Lender a
participation fee in Dollars with respect to its participations in Letters of
Credit, which shall accrue during each Calendar Quarter (or shorter period
commencing on the Effective Date and ending on the last day of the Calendar
Quarter in which the Effective Date occurs) at a rate per annum equal to the
Euro-Currency Margin (determined for this purpose on the first Domestic Business
Day of such Calendar Quarter or shorter period) on such Lender’s daily LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
Issuing Bank a fronting fee in Dollars, which shall accrue at the rate of 0.125%
per annum on the average daily LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Domestic Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within 10 days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

- 31 -

--------------------------------------------------------------------------------

                       (c)            All fees payable hereunder shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
(or to the Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
in accordance with this Section 2.11 shall not be refundable under any
circumstances.

Section 2.12.  Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

                       (b)            The Loans comprising each Euro-Currency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

                       (c)            The Loans comprising each Swingline
Borrowing shall bear interest, at the election of the applicable Borrower, at
(x) solely in the case of Swingline Loans denominated in Dollars, the
Alternative Base Rate plus the Applicable Rate, (y) the Adjusted LIBO Rate that
would be applicable to Euro-Currency Loans in the applicable currency with a
one-month Interest Period commencing on the date such loan is made, plus the
Applicable Rate, or (z) prior to any funding by the Lenders of their
participations therein pursuant to Section 2.04(c), at such other rate as shall
from time to time be agreed between the applicable Swingline Lender and the
applicable Borrower.

                      (d)            Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of or interest on any Loan, 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2% plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.

                       (e)            Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Commitments; provided that (i)
interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Euro-Currency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

                        (f)            All interest hereunder shall be computed
on the basis of a year of 360 days, except that (i) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and (ii) interest computed with respect to Loans
denominated in Pound Sterling shall be computed on the basis of a year of 365
days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

- 32 -

--------------------------------------------------------------------------------

Section 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Euro-Currency Borrowing:

                       (a)            the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for
deposits in the relevant currency for such Interest Period; or

                      (b)            the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate applicable to Euro-Currency
Borrowings in the relevant currency for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall do promptly after becoming aware thereof), (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Euro-Currency
Borrowing of the affected currency shall be ineffective and (ii) if any
Borrowing Request requests a Euro-Currency Borrowing in the affected currency,
such Borrowing shall be made as an ABR Borrowing in an equal Dollar Amount.

 

Section 2.14.  Increased Costs. (a) If any Change in Law shall

                                                      (i)            impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or its Applicable Lending Office (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

                                                    (ii)            impose on
any Lender (or its Applicable Lending Office) or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or Euro-Currency
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Currency Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender (or its Applicable Lending Office) or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
Swingline Loan or to reduce the amount of any sum received or receivable by such
Lender (or its Applicable Lending Office) or the Issuing Bank hereunder (whether
of principal, interest or otherwise), then the Company will pay (or will cause
the relevant Borrower to pay) to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

- 33 -

--------------------------------------------------------------------------------

 

                      (b)            If any Lender or the Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or will cause the
relevant Borrower to pay) to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

                       (c)            A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and the calculation of such amount or
amounts in reasonable detail shall be delivered to the Company and shall be
conclusive absent clearly demonstrable error.  The Company or the relevant
Borrower, as the case may be, shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate free of clearly
demonstrable error within 10 days after receipt thereof.

                      (d)            Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, as the case may be; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Bank pursuant to this Section
2.14 for any increased costs or reductions incurred more than 120 days prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Euro-Currency Loan (or Swingline Loan that is not an ABR Loan)
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Euro-Currency
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any Euro-Currency Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(b) and is revoked in accordance
therewith) or (d) the assignment of any Euro-Currency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the relevant
Borrower shall compensate each Lender for the loss (excluding loss of margin),
cost and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars or other applicable currency of a
comparable amount and period from other banks in the London interbank market;
provided, however, that such Borrower shall not be required to compensate any
Lender for any costs of terminating or liquidating any hedge or trading position
(including any rate swap, basis swap, forward rate transaction, interest rate
option, cap, collar or floor transaction, or any similar transaction).  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the calculation of such
amount or amounts in reasonable detail shall be delivered to the Borrower and
shall be conclusive absent clearly demonstrable error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate free of clearly
demonstrable error within 10 days after receipt thereof.

- 34 -

--------------------------------------------------------------------------------

Section 2.16.  Taxes. (a) Any and all payments by or on account of any
obligation of any Borrower under the Loan Documents shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if any Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

                      (b)            In addition, each Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

                       (c)            The relevant Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of such Borrower under the Loan Documents (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the relevant Borrower shall not be
obligated to indemnify the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, pursuant to this Section in respect of penalties,
interest or similar liabilities arising therefrom or with respect thereto to the
extent such penalties, interest or similar liabilities are attributable to the
gross negligence or willful misconduct by the Administrative Agent, such Lender
or the Issuing Bank, as the case may be.  A certificate as to the amount of such
payment or liability delivered to the relevant Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent clearly demonstrable
error.

                      (d)            As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

- 35 -

--------------------------------------------------------------------------------

                       (e)            Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under any Loan Document shall promptly upon
request therefor deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate.

                        (f)            If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.16 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses with respect to such refund of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.17.  Foreign Subsidiary Costs.  If the cost to any Lender of making or
maintaining any Loan to or of issuing or maintaining any Letter of Credit for
the account of an Eligible Subsidiary is increased, or (except as permitted by
Section 2.16) the amount of any sum received or receivable by any Lender (or its
Applicable Lending Office) is reduced in each case by an amount deemed by such
Lender to be material, by reason of the fact that such Eligible Subsidiary is
incorporated in, or conducts business in, a jurisdiction outside the United
States, the Company shall indemnify such Lender for such increased cost or
reduction within 10 days after demand by such Lender (with a copy to the
Administrative Agent).  A certificate of such Lender claiming compensation under
this Section 2.17 and setting forth the additional amount or amounts to be paid
to it hereunder (and a calculation thereof in reasonable detail) shall be
conclusive in the absence of clearly demonstrable error.

Section 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment of principal of, and interest on, the
Dollar-Denominated Loans, of LC Exposures denominated in Dollars and of fees
hereunder, not later than 12:00 noon (New York City time) on the date when due,
in Dollars in funds immediately available in New York City.  The Borrower shall
make each payment of principal of, and interest on, the Alternative Currency
Loans and of LC Exposures denominated in an Alternative Currency in the relevant
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency.  Each such payment
shall be made without reduction by reason of any set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Domestic Business Day (in the case of amounts denominated in Dollars) or
Euro-Currency Business Day (in the case of amounts denominated in an Alternative
Currency) for purposes of calculating interest thereon.  All such payments shall
be made to the Administrative Agent at its offices at 270 Park Avenue, New York,
New York, except payments to be made directly to the Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16, 2.17 and 12.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Domestic Business Day (in the case of ABR Loans and LC
Exposures denominated in Dollars) or a Euro‑Currency Business Day (in the case
of Euro-Currency Loans and LC Exposures denominated in an Alternative Currency),
the date for payment shall be extended to the next succeeding Domestic Business
Day (in the case of ABR Loans and LC Exposures denominated in Dollars) or
Euro-Currency Business Day  (in the case of Euro-Currency Loans and LC Exposures
denominated an Alternative Currency), and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

- 36 -

--------------------------------------------------------------------------------

                      (b)            If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

                       (c)            If any Lender shall, by exercising any
right of set‑off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

- 37 -

--------------------------------------------------------------------------------

                      (d)            Unless the Administrative Agent shall have
received notice from the Company or the applicable Borrower prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank hereunder that a Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at (i) the Federal
Funds Effective Rate (if such distribution was made in Dollars) or (ii) the rate
per annum at which one‑day deposits in the relevant currency are offered by the
principal London office of the Administrative Agent in the London interbank
market (if such distribution was made in an Alternative Currency).

                       (e)            If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(e), 2.05(f),
2.06(b), 2.18(d) or 12.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender under this Agreement for the benefit of the Administrative Agent, any
Swingline Lender or the Issuing Bank to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

Section 2.19.  Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.14 or 2.17, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14, 2.16 or 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

- 38 -

--------------------------------------------------------------------------------

                      (b)            If any Lender requests compensation under
Section 2.14 or 2.17, or if any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender becomes a Defaulting Lender or
invokes Section 2.22, or if any Lender shall refuse to consent to any waiver,
amendment or other modification that would otherwise require such Lender’s
consent but to which the Required Lenders have consented, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or 2.17 or payments required to be made pursuant
to Section 2.16, such assignment will result in a reduction in such compensation
or payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such  assignment
and delegation cease to apply.

Section 2.20.  Currency Equivalents. (a) The Administrative Agent shall
determine the Dollar Amount of each Alternative Currency Loan as of the first
day of each Interest Period applicable thereto (or, in the case of a Swingline
Loan, the date of borrowing) and, in the case of any such Interest Period of
more than three months, at three-month intervals after the first day thereof,
and shall promptly notify the Borrower and the Lenders of each Dollar Amount so
determined by it.  Each such determination shall be based on the Spot Rate (i)
on the date of the related Borrowing Request (or request pursuant to Section
2.04) for purposes of the initial such determination for any Alternative
Currency Loan and (ii) on the fourth Euro-Currency Business Day prior to the
date as of which such Dollar Amount is to be determined, for purposes of any
subsequent determination.

                      (b)            The Administrative Agent shall determine
the LC Exposure related to each Letter of Credit as of the date of issuance
thereof and at three-month intervals after the date of issuance thereof.  Each
such determination shall be based on the Spot Rate (i) on the date of the
related notice of issuance, in the case of the initial determination in respect
of any Letter of Credit and (ii) on the fourth Euro-Currency Business Day prior
to the date as of which such Dollar Amount is to be determined, in the case of
any subsequent determination with respect to an outstanding Letter of Credit.

                       (c)            If after giving effect to any such
determination of a Dollar Amount, the total Revolving Credit Exposures of all
Lenders exceed the aggregate amount of the Commitments or the aggregate Dollar
Amount of Alternative Currency Loans and LC Exposures denominated in an
Alternative Currency exceeds 105% of the Alternative Currency Sublimit, the
Borrowers shall within five Euro-Currency Business Days prepay outstanding Loans
(as selected by the Company and notified to the Lenders through the
Administrative Agent not less than three Euro-Currency Business Days prior to
the date of prepayment) or take other action to the extent necessary to
eliminate any such excess.

- 39 -

--------------------------------------------------------------------------------

Section 2.21.  Margin Determinations.  The Administrative Agent shall determine
the Applicable Rate from time to time in accordance with the provisions set
forth below:

The “Euro-Currency Margin” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Euro-Currency Margin.”

The “ABR Margin” at any date is a rate per annum equal to the then applicable
rate set forth in the “Pricing Grid” below under the column headed “ABR Margin.”

The “Commitment Fee Rate” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Commitment Fee.”

Pricing Grid

Pricing
Level

Commitment Fee

Euro-Currency
Margin

ABR
Margin

I

0.25%

1.75%

0.75%

II

0.30%

2.00%

1.00%

III

0.375%

2.25%

1.25%

IV

0.50%

2.50%

1.50%

V

0.625%

3.00%

2.00%

For purposes of the foregoing table, the following terms have the following
meanings, subject to the further provisions of this Section:

“Level I Pricing” applies at any date if, at such date, the Company’s senior
unsecured long-term debt is assigned at least two of the following three
ratings:  A- or higher by S&P, A3 or higher by Moody’s, and A- or higher by
Fitch.

“Level II Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is assigned
at least two of the following three ratings:  BBB+ or higher by S&P, Baa1 or
higher by Moody’s, and BBB+ or higher by Fitch.

“Level III Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is assigned
at least two of the following three ratings:  BBB or higher by S&P, Baa2 or
higher by Moody’s, and BBB or higher by Fitch.

“Level IV Pricing” applies at any date if, at such date, (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is assigned
at least two of the following three ratings:  BBB- or higher by S&P, Baa3 or
higher by Moody’s, and BBB- or higher by Fitch.

- 40 -

--------------------------------------------------------------------------------

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies at any date.  A “better” Pricing Level
is one with a lower roman numeral.

“Rating Agency” means S&P, Moody’s or Fitch (and their successors).

In the event that ratings are not available from all three Rating Agencies, (a)
if ratings are available from two Rating Agencies but are not equivalent, then
(i) if the ratings differential is one ratings level, the Pricing Level shall be
that applicable to the higher of the two ratings and (ii) if the ratings
differential is two rating levels or more, the Pricing Level shall be that which
would be applicable to a rating which is one rating level below the higher of
the two ratings, (b) if a rating from only one Rating Agency is available, then
the Pricing Level shall be that applicable to such rating and (c) if ratings are
not available from any of the three Rating Agencies, then Level V Pricing shall
apply.

The credit ratings to be utilized for purposes of this Section are those
assigned by S&P, Fitch or Moody’s to the senior unsecured long-term debt
securities of the Company without third-party credit enhancement, and any rating
assigned to any other debt security of the Company shall be disregarded.  The
rating in effect at any date is that in effect at the close of business on such
date.  If the rating system of any Rating Agency shall change, or if any Rating
Agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Administrative Agent shall negotiate in good faith to amend
this Section to reflect such changed rating system or the nonavailability of
ratings from such Rating Agency and, pending the effectiveness of any such
amendment, the Pricing Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

Section 2.22.  Illegality.  (a) If, after the Effective Date, the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Euro-Currency Lending Office) with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Lender (or its Euro-Currency
Lending Office) to make, maintain or fund its Euro-Currency Loans to any
Borrower and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon until such Lender notifies the Company and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist (which such Lender shall do promptly after becoming aware thereof),
the obligation of such Lender to make Euro-Currency Loans to such Borrower, or
to convert outstanding Loans to such Borrower into Euro-Dollar Loans, shall be
suspended.  If such notice is given with respect to Euro-Dollar Loans, each
Euro-Dollar Loan of such Lender then outstanding shall be converted to an ABR
Loan either (i) on the last day of the then current Interest Period applicable
to such Euro-Dollar Loan if such Lender may lawfully continue to maintain and
fund such Euro-Dollar Loan to such day or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain and fund such
Euro-Dollar Loan to such day.  If such notice is given with respect to
Alternative Currency Loans, the relevant Borrower shall prepay such Alternative
Currency Loans either (i) on the last day of the then current Interest Period
applicable to such Alternative Currency Loan if such Lender may lawfully
continue to maintain and fund such Alternative Currency Loan to such day or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain and fund such Alternative Currency Loan to such day.

- 41 -

--------------------------------------------------------------------------------

(b)        If it is unlawful for any Lender (or its Applicable Lending Office)
to make or maintain Loans to any Eligible Subsidiary and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make or maintain
Loans to such Eligible Subsidiary shall be suspended.  If such notice is given,
each Loan of such Lender then outstanding to such Eligible Subsidiary shall be
prepaid either (i) in the case of a Euro-Currency Loan, on the last day of the
then current Interest Period applicable thereto if such Lender may lawfully
continue to maintain such Loan to such day or (ii) immediately if clause (i)
does not apply.

(c)        If so requested by the Administrative Agent and the Company, and
provided that it may lawfully do so, any Lender whose Alternative Currency Loans
have been prepaid pursuant to clause (a) of this Section or whose Loans to an
Eligible Subsidiary have been prepaid pursuant to clause (b) of this Section
shall purchase participations in the related Loans of the other Lenders, and
such other adjustments shall be made, including without limitation Loans to the
Company in an equivalent Dollar Amount in the event that participations in such
related Loans may not lawfully be purchased by such Lenders, as may be required
so that the credit exposure of the Lenders with respect to the Loans is shared
on a basis proportionate to the Commitments of the Lenders.

(d)        Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

Section 2.23.  Defaulting Lenders.  If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

                      (a)            fees shall cease to accrue on the unused
portion of the Commitment of such Defaulting Lender pursuant to Section 2.11(a);

                      (b)            if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

                                                     (i)            provided no
Default shall have occurred and be continuing, the Swingline Exposure and LC
Exposure of such Defaulting Lender shall be automatically reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

- 42 -

--------------------------------------------------------------------------------

                                                    (ii)            if the
reallocation described in clause (i) above cannot, or can only partially, be
effected, the Borrower shall within three Domestic Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, either (A) procure the reduction or termination of the Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) or (B) cash collateralize for the benefit of the Issuing
Bank only the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(k) for so
long as such LC Exposure is outstanding;

                                                   (iii)            if the
Borrower cash collateralizes any portion of such Defaulting Lender’s LC Exposure
pursuant to clause (ii) above, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

                                                  (iv)            to the extent
that the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the letter of credit fees payable to the Lenders pursuant
to Section 2.11(b) shall to the same extent be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

                                                  (v)            if all or any
portion of such Defaulting Lender’s LC Exposure is not reallocated, reduced,
terminated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated, reduced,
terminated and/or cash collateralized; and

                       (c)            so long as such Lender is a Defaulting
Lender, the Swingline Lenders shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Defaulting Lender’s then outstanding Swingline
Exposure and LC Exposure after giving effect thereto will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or prepaid, reduced, terminated
and/or cash collateralized in accordance with Section 2.23(b), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.23(b)(i) (and such Defaulting Lender shall not
participate therein).

- 43 -

--------------------------------------------------------------------------------

If a Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its funding obligations under one or more
other agreements in which such Lender commits to extend credit, no Swingline
Lender shall be required to fund any Swingline Loan and the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lenders or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, reasonably satisfactory to
the Swingline Lenders or the Issuing Bank, as the case may be, to defease any
risk to the Swingline Lenders or the Issuing Bank in respect of such Lender
hereunder relating to Swingline Exposure and/or LC Exposure.

In the event that the Administrative Agent, the Borrower, the Swingline Lenders
and the Issuing Bank reasonably determine that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine is necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided that there shall be no retroactive effect on fees
reallocated pursuant to Section 2.23(b)(iv) and (v).

- 44 -

--------------------------------------------------------------------------------

Article 3
Representations and Warranties

The Company and each Original Subsidiary Borrower represents and warrants as of
the Effective Date (and as of each subsequent date required under Section 4.02)
to the Administrative Agent and the Lenders that:

Section 3.01.  Organization; Powers.  It and each Significant Subsidiary (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
Loan Document to which it is a party and under each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of any Borrower, to borrow hereunder.

Section 3.02.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate, partnership, limited liability company or analogous
and, if required, stockholder, partner, member or analogous action and (b) will
not (i) materially violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of any Credit Party or any Significant Subsidiary, (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which any
Credit Party or any Significant Subsidiary is a party or by which any of them or
any of their property is or may be bound, (iv) be in material conflict with,
result in a material breach of or constitute (alone or with notice or lapse of
time or both) a material default under any such indenture, agreement or other
instrument or (v) result in the creation or imposition of any Lien upon any
property or assets of any Credit Party or any Significant Subsidiary (other than
under any Loan Document).

Section 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by the Company and each Original Subsidiary Borrower and constitutes,
and each other Loan Document to which any Credit Party is party, when executed
and delivered by such Credit Party, will constitute, a legal, valid and binding
obligation of each such Credit Party enforceable against each such Credit Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.  The Loans and all other
obligations or liabilities of the Company and each other Borrower hereunder
shall not be subordinated in right of payment to any other Indebtedness of the
Company or such Borrower, respectively (it being understood that secured
obligations of the Company or any other Borrower have, by virtue of such
security, a prior claim on the related collateral).

- 45 -

--------------------------------------------------------------------------------

Section 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or other action by any Governmental Authority to be
made or obtained by any Credit Party is or will be required in connection with
the Transactions, except such as will have been made or obtained on or before
the Effective Date and thereafter will be in full force and effect and any
informational filing with the Securities and Exchange Commission.

Section 3.05.  Financial Statements. (a) The Company has heretofore furnished to
the Lenders (i) its Consolidated balance sheet and related Consolidated
statements of earnings, cash flows and shareholders’ equity as of and for the
fiscal year ended December 31, 2009, audited by and accompanied by the opinion
of Pricewaterhouse Coopers LLP, independent public accountants and (ii) its
Consolidated balance sheet and related Consolidated statements of earnings and
cash flows as of and for the fiscal quarter ended March 30, 2010, certified by
its chief financial officer.  Such financial statements present fairly in all
material respects the financial position of the Company and its Consolidated
Subsidiaries as of such dates and their results of operations and cash flows for
such periods.  Such statements of financial position and the notes thereto
disclose all material liabilities, direct or contingent, of the Company and its
Consolidated Subsidiaries as of the dates thereof required to be disclosed under
GAAP.  Such financial statements were prepared in accordance with GAAP applied
on a consistent basis.

                      (b)            Since December 31, 2009, there has been no
material adverse change in the business, assets, property or financial condition
of the Company and its Subsidiaries taken as whole.

Section 3.06.  Title to Properties.  The Company and each of the Significant
Subsidiaries has good and marketable title to, or valid leasehold or similar
interests in, all its material properties and assets, except for minor defects
in title or interests that do not interfere in any material respects with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes.  All such material properties
and assets are free and clear of Liens, other than Liens not prohibited by
Section 6.01.

Section 3.07.  Litigation; Compliance with Laws. (a) There are not any actions,
suits, proceedings or governmental investigations at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Company or Original Subsidiary Borrower, threatened in writing against the
Company or any Subsidiary or any business, property or rights of any such Person
(i) which involve the Loan Documents or the Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination which could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

                      (b)            Neither the Company nor any of the
Subsidiaries is in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

- 46 -

--------------------------------------------------------------------------------

Section 3.08.  Non-existence of Certain Types of Agreements or Obligations. (a)
As of the Effective Date, neither the Company nor any of the Subsidiaries is a
party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.

                      (b)            Neither the Company nor any of the
Subsidiaries is in default in any manner under any provision of any material
agreement or instrument (excluding any indenture or other agreement or
instrument evidencing Indebtedness) to which it is a party or by which it or any
of its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

Section 3.09.  Federal Reserve Regulations.  The making of the Loans hereunder
and the use of the proceeds thereof as contemplated hereby will not violate or
be inconsistent with Regulation U or Regulation X.  After application of the
proceeds of any Loan, not more than 25% of the assets of the Company and its
Subsidiaries taken as a whole will be represented by margin stock (within the
meaning of Regulation U).

Section 3.10.  No Regulatory Restrictions on Borrowing.  Neither the Company nor
any other Borrower is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or (b) subject
to any other applicable regulatory scheme which restricts its ability to incur
the indebtedness to be incurred hereunder.

Section 3.11.  Tax Returns.  The Company and each Subsidiary has filed or caused
to be filed all Federal, state and local tax returns required to have been filed
by it and has paid or caused to be paid all taxes shown to be due and payable on
such returns or on any assessments received by it, except (a) taxes that are
being contested in accordance with Section 5.03 or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.12.  Environmental Matters.  Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Company nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

Section 3.13.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The excess, if any, of the present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) over
the fair market value of the assets of such Plan, as of the date of the most
recent financial statements reflecting such amounts filed with the Securities
and Exchange Commission, could not reasonably be expected to have a Material
Adverse Effect.

Section 3.14.  No Material Misstatements. As of the Effective Date, the
Information Memorandum does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they are made, not materially misleading,
and no other written information, report, financial statement, exhibit or
schedule furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of the
Loan Documents, when taken together with all other such written information,
reports, financial statements, exhibits or schedules, contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading as of the date furnished (or, if such written
information, reports, financial statements, exhibits or schedules specify an
earlier date, such earlier date).

- 47 -

--------------------------------------------------------------------------------

Article 4
Conditions

Section 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

                       (a)            The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile transmission or e-mail
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

                      (b)            The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of Foley & Lardner LLP, special New
York counsel for the Company, substantially in the form of Exhibit B-1, Marya M.
Rose, internal counsel to the Company, substantially in the form of Exhibit B-2
and Raymond J. Eyres, internal counsel to the Original Subsidiary Borrowers,
substantially in the form of Exhibit B-3, in each case covering such other
matters relating to the Credit Parties, the Loan Documents or the Transactions
as the Administrative Agent shall reasonably request.  The Company and each
Original Subsidiary Borrower hereby requests such counsel to deliver such
opinions.

                       (c)            The Administrative Agent shall have
received an opinion of Davis Polk & Wardwell LLP, special counsel for the
Administrative Agent, substantially in the form of Exhibit C and covering such
additional matters relating to the transactions contemplated by the Loan
Documents as the Administrative Agent may reasonably require.

                      (d)            The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrowers, the authorization of the Transactions and any other
legal matters relating to the Borrowers, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

                       (e)            The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02.

                        (f)            The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out‑of‑pocket expenses required to be reimbursed or paid by the Borrowers under
the Loan Documents.

                       (g)            The Administrative Agent shall have
received evidence reasonably satisfactory to it of the payment of all principal
of and interest on any loans outstanding under, and all accrued commitment fees
under, the Existing Credit Agreement.

- 48 -

--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  The Company
and the Lenders party to the Existing Credit Agreement hereby agree that upon
the Effective Date:  (i) the commitments of the banks under the Existing Credit
Agreement shall terminate in their entirety immediately and automatically on the
Effective Date, and such Existing Credit Agreement shall be terminated, without
further action by any party to the Existing Credit Agreement, (ii) all
participations created thereunder in the Existing Letters of Credit shall
terminate and (iii) subject to Section 2.15 of the Existing Credit Agreement,
the Company may prepay any and all loans outstanding thereunder on the Effective
Date and any requirement for notice of such prepayment shall be waived.

Section 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend to
increase the amount of, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

                       (a)            The representations and warranties of each
Credit Party set forth in each Loan Document to which it is party (other than
those set forth in Section 3.05(b) and Section 3.07(a)(ii)) shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment to increase the amount of, renewal or extension of
such Letter of Credit, as applicable, except to the extent any such
representation and warranty expressly relates to an earlier date in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date.

                      (b)            At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment to increase the amount of,
renewal or extension of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing.

Each Loan and each issuance, amendment to increase the amount of, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

Section 4.03.  First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of the Issuing Bank to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

                       (a)            Receipt by the Administrative Agent of an
opinion of counsel for such Eligible Subsidiary reasonably acceptable to the
Administrative Agent, substantially to the effect of Exhibit F hereto and
covering such other matters relating to the transactions contemplated hereby as
the Required Lenders may reasonably require.

                      (b)            Receipt by the Administrative Agent of all
documents which it may reasonably request relating to the existence of such
Eligible Subsidiary, the corporate authority for and the validity of the
Election to Participate of such Eligible Subsidiary and this Agreement of such
Eligible Subsidiary, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent.

(c)        Receipt by each Lender not less than five Euro-Currency Business Days
prior to the date of such Borrowing or issuance of all documentation and other
information reasonably requested in writing by such Lender in order to allow it
to comply with applicable “know your customer” and anti-money laundering rules
and regulations with respect to such Eligible Subsidiary.

- 49 -

--------------------------------------------------------------------------------

Article 5
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that it will, and will cause each of its Subsidiaries to:

Section 5.01.  Existence; Businesses and Properties.  (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except (i) in the case of each Subsidiary that is not a
Borrower to the extent that the failure to take any such action could not
reasonably be expected to have a Material Adverse Effect or (ii) as otherwise
expressly permitted under Section 6.03.

                      (b)            Do or cause to be done all things necessary
to (i) obtain, preserve, renew, extend and keep in full force and effect the
rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names (as applicable) material to the conduct of its
business, (ii) comply in all material respects with all applicable laws, rules,
regulations and orders of any Governmental Authority, whether now in effect or
hereafter enacted, and (iii) at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except in the case of clauses (i), (ii) and (iii) above, to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.02.  Insurance.  Keep its insurable properties insured at all times by
financially sound and reputable insurers in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations (including without limitation by the maintenance of
self-insurance to the extent consistent with industry practice); maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it.

Section 5.03.  Taxes.  Pay and discharge all income and other material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default; provided that such payment and discharge shall not be
required with respect to any such tax, assessment, charge or levy so long as the
validity or amount thereof shall be contested in good faith by appropriate
action and the Company or such Subsidiary shall, to the extent required by GAAP,
set aside on its books adequate reserves with respect thereto.

- 50 -

--------------------------------------------------------------------------------

Section 5.04.  Financial Statements, Reports, Etc.  In the case of the Company,
furnish to the Administrative Agent (which will promptly furnish same to each
Lender):

                       (a)            within 90 days after the end of each
fiscal year, its Consolidated balance sheet and related Consolidated statements
of earnings, cash flows and shareholders’ equity, showing the financial position
of the Company and its Consolidated Subsidiaries as of the close of such fiscal
year and their results of operations and cash flows for such year, all audited
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect except with the consent of
the Required Lenders) to the effect that such Consolidated financial statements
fairly present in all material respects the financial position, results of
operations and cash flows of the Company on a Consolidated basis in accordance
with GAAP consistently applied (except with respect to consistency as otherwise
indicated therein), provided that if the independent auditor’s report with
respect to such consolidated financial statements is a combined report (that is,
one report containing both an opinion on such consolidated financial statements
and an opinion on internal controls over financial reporting), then such report
may include a qualification or limitation relating to the Company’s system of
internal controls over financial reporting due to the exclusion of any acquired
business from the management report on internal controls over financial
reporting made pursuant to Item 308 of Regulation S-K of the Securities and
Exchange Commission, to the extent such exclusion is permitted under provisions
published by the Securities and Exchange Commission;

                      (b)            within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, its Consolidated balance sheet
and related Consolidated statements of earnings and cash flows showing the
financial position of the Company and its Consolidated Subsidiaries as of the
close of such fiscal quarter and their results of operations for such fiscal
quarter and the then elapsed portion of the fiscal year and their cash flows for
the then elapsed portion of the fiscal year, all certified by one of its
Financial Officers as fairly presenting the financial position, results of
operations and cash flows of the Company on a Consolidated basis in accordance
with GAAP consistently applied (except with respect to consistency as otherwise
indicated therein), subject to normal year-end audit adjustments and the absence
of footnotes;

                       (c)            concurrently with any delivery of
financial statements under paragraph (a) or (b) above, a certificate,
substantially in the form of Exhibit G hereto, of a Financial Officer (i)
certifying that no Default has occurred or, if a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth computations in
reasonable detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 7.01 and 7.02;

                      (d)            promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by it with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of or all the functions of such
Commission, or with any national securities exchange, or distributed to its
shareholders generally, as the case may be; and

- 51 -

--------------------------------------------------------------------------------

                       (e)            promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of the Loan
Documents, as the Administrative Agent, at the request of any Lender, may
reasonably request.

Information required to be delivered pursuant to paragraphs 5.04(a), 5.04(b) or
5.04(d) above shall be deemed to have been delivered on the date on which the
Company provides notice to the Administrative Agent that such information has
been posted on the Company’s website on the Internet at www.cummins.com, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to paragraph 5.04(c) and (ii) the
Borrower shall deliver paper copies of the information referred to in paragraphs
5.04(a) or 5.04(b) to any Lender which requests such delivery.

Section 5.05.  Litigation and Other Notices.  In the case of the Company,
furnish to the Administrative Agent (which will promptly notify each Lender)
prompt written notice of the following:

                       (a)            any Default of which an executive officer
of the Company has knowledge, specifying the nature and extent thereof and the
corrective action (if any) proposed to be taken with respect thereto;

                      (b)            the filing or commencement of, or any
written threat or notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Company or any Affiliate thereof as to which
there is a reasonable possibility of an adverse determination and which, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

                       (c)            the occurrence of any ERISA Event that,
alone or together with any other ERISA Events which have occurred, could
reasonably be expected to result in a Material Adverse Effect;

                      (d)            any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect; and

          (e)            any change, following the effectiveness thereof, in the
Company’s senior unsecured debt rating from S&P, Fitch or Moody’s or in its
corporate credit rating from S&P.

Section 5.06.  Maintaining Records; Access to Properties and Inspections. 
Maintain all financial records in a manner sufficient to be able to prepare
financial statements in accordance with GAAP and permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect the financial records and the properties of the
Company or any Subsidiary at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by any Administrative Agent or any Lender
to discuss the affairs, finances and condition of the Company or any Subsidiary
with the officers thereof and independent accountants therefor; provided that
(i) the Company or such Subsidiary may require that a representative appointed
by it be present at such inspections or discussions, (ii) the obligations of the
Company and its Subsidiaries under this Section are subject to, and the
Administrative Agent and any such Lender shall comply with, all applicable
confidentiality restrictions and (iii) unless an Event of Default has occurred
and is continuing, the Company and its Subsidiaries, taken as a whole, shall
only be required to reimburse the Administrative Agent and each Lender in the
aggregate for the expenses incurred by the Administrative Agent and each Lender
for one such visit and inspection by the Administrative Agent and each Lender in
any calendar year.

- 52 -

--------------------------------------------------------------------------------

Section 5.07.  Use of Proceeds and Letters of Credit.  Use the proceeds of the
Loans and request the issuance of Letters of Credit only for the general
corporate purposes of the Company and its Subsidiaries.  The Company and its
Subsidiaries are not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U).  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
(a) for any purpose that entails a violation of any of the Regulations of the
Board, including Regulation T, Regulation U and Regulation X, or (b) in any
hostile acquisition of another Person.

Section 5.08.  Compliance with Laws.  Comply with all applicable laws, statutes,
rules and regulations and obtain, maintain and comply with, in each case in all
material respects, any and all licenses, approvals, notifications, registrations
or permits required by applicable laws, statutes, rules and regulations except
to the extent that, in any such case, failure to do so could not be reasonably
expected to have a Material Adverse Effect.

- 53 -

--------------------------------------------------------------------------------

Article 6
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that it
will not, and will not cause or permit any of its Subsidiaries to:

Section 6.01.  Negative Pledge.  Create, incur, assume or permit to exist any
Lien on any property or assets (including stock or other securities of
Subsidiaries) now owned or hereafter acquired by it or on any income or rights
in respect of any thereof, except:

                       (a)            Liens imposed by law for taxes,
assessments, governmental charges or levies that are not yet due or are being
contested by proper action and for which adequate reserves in accordance with
GAAP are established;

                      (b)            carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.03;

                       (c)            pledges and deposits and other Liens made
in the ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

                      (d)            Liens (including deposits) to secure the
performance of bids, tenders, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of like nature,
in each case in the ordinary course of business;

                       (e)            easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere materially with the ordinary conduct of business of the
Company or any Subsidiary;

                        (f)            any Lien existing on any property or
asset prior to the acquisition thereof by the Company or any Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition and (ii) such Lien does not apply to any other property or
assets of the Company or any Subsidiary;

                       (g)            Liens (including deposits) in connection
with self-insurance;

                       (h)            judgment or other similar Liens in
connection with legal proceedings in an aggregate principal amount (net of
amounts for which relevant insurance providers have delivered written
acknowledgements of coverage) not to exceed $300,000,000; provided that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith by appropriate
proceedings;

- 54 -

--------------------------------------------------------------------------------

                         (i)            Liens arising in connection with
advances or progress payments under government contracts;

                         (j)            Liens on assets of Subsidiaries securing
Indebtedness payable to the Company or any Wholly-Owned Consolidated Subsidiary;

                        (k)            Liens on Transferred Receivables, Related
Security and Collections securing the Permitted Receivables Financing
Indebtedness;

                         (l)            Liens on the equipment identified in
Schedule 6.01 securing the Permitted Power Generation Lease Obligations;

                       (m)            Liens securing Indebtedness other than
Indebtedness described in paragraphs (a) through (l) above, to the extent and
only to the extent that the aggregate amount of Priority Indebtedness shall not
exceed the Priority Indebtedness Limit, determined at the time such Liens are
granted and at the time of any subsequent incurrence of Indebtedness secured
thereby;

                        (n)            Liens arising from leases, subleases or
licenses granted to others which do not interfere in any material respect with
the business of the Company or any of the Subsidiaries;

                        (o)            Liens in respect of an agreement to
dispose of any asset, to the extent such disposal is permitted by this
Agreement;

                        (p)            Liens arising under any retention of
title arrangements entered into in the ordinary course of business or over goods
or documents of title to goods arising in the ordinary course of documentary
credit transactions;

                        (q)            Liens arising due to any cash pooling,
netting or composite accounting arrangements between any one or more of the
Company and any of the Subsidiaries or between any one or more of such entities
and one or more banks or other financial institutions where any such entity
maintains deposits;

                         (r)            customary rights of set off, revocation,
refund or chargeback or similar rights under deposit disbursement, concentration
account agreements or under the Uniform Commercial Code (or comparable foreign
law) or arising by operation of law of banks or other financial institutions
where the Company or any of the Subsidiaries maintains deposit, disbursement or
concentration accounts in the ordinary course of business;

                         (s)            the replacement, extension or renewal of
any Lien permitted by clause (f) above upon or in the same assets subject
thereto or the replacement, extension or renewal (to the extent the amount
thereof is not increased) of the Indebtedness or other obligation secured
thereby; and

- 55 -

--------------------------------------------------------------------------------

                          (t)            Liens on proceeds of any of the assets
permitted to be the subject of any Lien or assignment permitted by this Section
6.01.

Section 6.02.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
unless, after giving effect to such Sale and Lease-Back Transaction, the
aggregate amount of Priority Indebtedness shall not exceed the Priority
Indebtedness Limit; provided that the Company or any Subsidiary may enter into
Sale and Lease-Back Transactions without restriction if the property subject to
such Sale and Lease-Back Transaction was purchased by the Company or any
Subsidiary within six months of the date of such Sale and Lease-Back
Transaction.

Section 6.03.  Mergers, Consolidations, and Sales of Assets. (a) In the case of
the Company and any Significant Subsidiary, merge with or into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of related transactions) all or substantially all of its assets, or
all or substantially all of the stock of any of the Significant Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) any Subsidiary or other
Person may merge into or consolidate with the Company in a transaction in which
the Company is the surviving corporation, (ii) any Subsidiary may merge into or
consolidate with any other Subsidiary in a transaction in which the surviving
entity is a Wholly-Owned Consolidated Subsidiary; provided that if either such
Subsidiary is a Borrower, then the surviving corporation shall be a Borrower
organized under the laws of an Approved Jurisdiction, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to the Company or to a
Wholly-Owned Consolidated Subsidiary, (iv) any Subsidiary other than a Credit
Party may liquidate or dissolve if the Company determines in good faith that
such liquidation or dissolution is in the best interests of the Company and is
not materially disadvantageous to the Lenders, (v) any Subsidiary may merge into
or consolidate with any other Person if the surviving Person is or becomes by
virtue of such transaction a Wholly-Owned Consolidated Subsidiary and the
Company determines in good faith that such merger or consolidation is in the
best interests of the Company and would not materially adversely affect the
Lenders, (vi) the Company or any Significant Subsidiary may effect sales of
assets or of capital stock of any Subsidiary and enter into leases permitted
under Section 6.03(b), and (vii) any Subsidiary other than a Credit Party may
merge with or into any other Person in a transaction in which the surviving
entity is not a Subsidiary; provided that such transaction shall be deemed a
sale or transfer of the assets of such Subsidiary for purposes of, and such
transaction shall be permitted by, Section 6.03(b).

                      (b)            In the case of the Company and any
Significant Subsidiary, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest of a Subsidiary owned by it (but excluding any
issuance of its own Equity Interests), except:

- 56 -

--------------------------------------------------------------------------------

                                                     (i)            sales of
cash equivalents and other temporary investments and sales or leases of other
assets, in each case in the ordinary course of business;

                                                    (ii)            sales,
transfers, leases, and dispositions to the Company or a Subsidiary;

                                                    (iii)            leases,
subleases or licenses of equipment or other assets in the ordinary course of
business;

                                                    (iv)            sales or
transfers of accounts receivable and related assets in connection with
securitization transactions (including the Permitted Receivables Financings) not
otherwise prohibited hereunder;

                                                     (v)            sales
transfers, leases and dispositions permitted under Section 6.03(a) (other than
clause (vi) thereof); and

                                                    (vi)            sales,
transfers and other dispositions of assets or capital stock of Subsidiaries
other than Credit Parties (including pursuant to mergers or consolidations of
Subsidiaries in which the surviving entity is not a Subsidiary) that are not
permitted by any other clause of this Section 6.03(b); provided that the
aggregate cumulative fair market value of all assets sold, transferred or
otherwise disposed of after the Effective Date in reliance upon this clause (vi)
shall not exceed 20% of  Consolidated total assets of the Company and its
Consolidated Subsidiaries as of December 31, 2009 or, if greater, 20% of
Consolidated total assets of the Company and its Consolidated Subsidiaries as of
the most recent fiscal quarter end for which financial statements of the Company
are delivered pursuant to Section 5.04(a) or (b) hereof.

Section 6.04.  Priority Indebtedness.  In the case of the Subsidiaries, incur,
create, assume or permit to exist any Indebtedness except:

(a)        Indebtedness, if any, arising under the Permitted Receivables
Financing in an aggregate principal amount (or an investment amount or purchase
amount equivalent to a principal amount) not to exceed $500,000,000 (the
“Permitted Receivables Financing Indebtedness”);

- 57 -

--------------------------------------------------------------------------------

(b)        Capital Lease Obligations, if any, arising under any of the leases
identified on Schedule 6.01 (as amended, modified or replaced from time to
time), in an aggregate amount not greater than $150,000,000 (the “Permitted
Power Generation Lease Obligations”); and

(c)        other Indebtedness if, immediately after giving effect to the
incurrence thereof, Priority Indebtedness did not exceed the Priority
Indebtedness Limit then in effect.

Section 6.05.  Restrictive Agreements.  Directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement (excluding financial
covenants under agreements evidencing Indebtedness permitted hereunder) that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure obligations under this Agreement or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by the Loan Documents, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.05 or existing at the time a Person becomes a
Subsidiary (or any extension or renewal of, or any amendment or modification to,
or any other restriction or condition contained in the agreements governing
future Indebtedness of the Company or any Subsidiary that is substantially
identical in substance to, such restriction or condition that does not
significantly expand the scope of such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or other asset pending such
sale, provided such restrictions and conditions apply only to the Subsidiary or
other asset that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to assets securing any Indebtedness, (v) clause (a) of
the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (vi) clauses (a) and (b) of the
foregoing shall not apply to customary restrictions, including pari passu lien
covenants, contained in senior unsecured notes or bonds issued by the Company
and (vii) the foregoing shall not apply to restrictions and conditions set forth
in the Permitted Receivables Financings, but shall apply to any amendment or
modification expanding the scope of any such restriction or condition.

Section 6.06.  Ownership of Significant Subsidiaries.  Cease to maintain at any
time direct or indirect ownership of securities or other ownership interests
representing not less than the greater of (a) a majority of the ordinary voting
power of each Significant Subsidiary and (b) such voting power as provides
effective control of the policy and direction of each Significant Subsidiary,
except as permitted by Section 6.03.

Section 6.07.  Fundamental Changes.  Engage to any material extent in any
business except businesses of the types conducted by the Borrowers and their
Subsidiaries on the date of this Agreement and businesses reasonably related
thereto.

- 58 -

--------------------------------------------------------------------------------

Article 7
Financial Covenants

Section 7.01.  Leverage.  The Company will not permit the ratio, as of the last
day of any fiscal quarter, of (a) the sum of Total Debt plus Securitization
Financing, in each case on such date to (b) Consolidated EBITDA for the four
fiscal quarters ended on such date to be greater than 3.0:1.

Section 7.02.  Coverage Ratio.  The Company will not permit the ratio, as of the
last day of any fiscal quarter, of (a) Consolidated EBITDA minus Capital
Expenditures to (b) Consolidated Interest Expense, in each case for the four
consecutive fiscal quarters ended on such date, to be less than 1.50:1.

Article 8
Events of Default

If any of the following events (“Events of Default”) shall occur:

                       (a)            any representation or warranty made, or
deemed made, in or pursuant to the Loan Documents, or any representation,
warranty, statement or information contained in any written report, certificate,
financial statement or other instrument furnished by or on behalf of any Credit
Party in connection with or pursuant to the Loan Documents, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished;

                      (b)            default shall be made in the payment of any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or pursuant to any
provision of the Loan Documents or otherwise;

                       (c)            default shall be made in the payment of
any interest on any Loan or any fee or any other amount (other than an amount
referred to in (b) above) due under the Loan Documents, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of five Domestic Business Days;

                      (d)            default shall be made in the due observance
or performance by the Company or any Subsidiary of any covenant, condition or
agreement contained in Section 5.05(a), Section 5.07, Article 6 or Article 7 and
such default shall continue unremedied for a period of five Domestic Business
Days after the earlier of (i) a Financial Officer of the Company becoming aware
thereof and (ii) notice thereof from the Administrative Agent or any Lender to
the Company;

                       (e)            default shall be made in the due
observance or performance by the Company or any Subsidiary of any covenant,
condition or agreement contained in the Loan Documents (other than those
specified in (b), (c) or (d) above) and such default shall continue unremedied
for a period of ten Domestic Business Days after notice thereof from the
Administrative Agent or any Lender to the Company;

- 59 -

--------------------------------------------------------------------------------

                        (f)            the Company or any Subsidiary shall (i)
fail to pay any of its Indebtedness (excluding Indebtedness owing to the Company
or any of its Subsidiaries) in excess of $50,000,000 in the aggregate when due
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or (ii)
fail to observe or perform any term, covenant or condition on its part to be
observed or performed under any agreement or instrument relating to any such
Indebtedness, when required to be observed or performed, and such failure shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such failure is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness or such Indebtedness has been
accelerated and such acceleration has not been rescinded; or any amount of
Indebtedness in excess of $50,000,000 shall be required to be prepaid, defeased,
purchased or otherwise acquired by the Company or any Subsidiary (other than by
a regularly scheduled required prepayment and other than secured Indebtedness
that becomes due as a result of the voluntary transfer of assets securing such
Indebtedness), prior to the stated maturity thereof;

                       (g)            an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of the Company or any Significant
Subsidiary, or of a substantial part of the property or assets of the Company or
any Significant Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Significant Subsidiary, or for a substantial part of the
property or assets of the Company or any Significant Subsidiary, or (iii) the
winding-up or liquidation of the Company or any Significant Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days, or an order or
decree approving or ordering any of the foregoing shall be entered;

                       (h)            the Company or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Significant Subsidiary, or for a substantial part of the
property or assets of the Company or any Significant Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) admit in writing its inability or fail generally to pay its debts as they
become due or (vii) take any action for the purpose of authorizing any of the
foregoing;

                         (i)            one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 shall be rendered against
the Company, any Significant Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed; provided, however, that any such
judgment shall not be included in the calculation of the aggregate amount of
judgments under this clause (i) if and for so long as (A) the amount of such
judgment is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (B) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment;

                        (j)            a Change in Control shall occur;

- 60 -

--------------------------------------------------------------------------------

                       (k)            the provisions of Article 11 shall cease
to constitute valid, binding and enforceable obligations of the Company for any
reason, or any Credit Party shall have so asserted in writing; or

                        (l)            an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent shall, at the request of the
Required Lenders, by notice to the Company, take either or both of the following
actions at the same or different times: (i) terminate forthwith the Commitments
and (ii) declare the Loans then outstanding to be forthwith due and payable,
whereupon the principal of the Loans, together with accrued interest thereon and
any unpaid accrued fees and all other liabilities of any Borrower accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding; and upon the occurrence of any event described in paragraph (g)
or (h) above with respect to any Borrower, the Commitments shall automatically
terminate and the principal of all Loans then outstanding, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each Borrower, anything contained herein to the
contrary notwithstanding.

- 61 -

--------------------------------------------------------------------------------

Article 9
The Agents

Section 9.01.  Appointment and Authorization of Administrative Agent.  Each of
the Lenders and the Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to it by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 

Section 9.02.  Rights and Powers of Administrative Agent as a Lender.  The bank
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.

Section 9.03.  Limited Duties and Responsibilities of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and (c) except
as expressly set forth in any Loan Document, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Company or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered under any Loan Document or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

Section 9.04.  Authority of Administrative Agent to Rely on Certain Writings,
Statements and Advice.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 9.05.  Sub-Agents and Related Parties.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 9.06.  Resignation; Successor Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Company.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as a successor Administrative Agent hereunder,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

- 62 -

--------------------------------------------------------------------------------

Section 9.07.  Credit Decisions by Lenders.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon the Loan Documents, any related agreement or any document furnished
hereunder or thereunder.

Section 9.08.  Administrative Agent’s Fee.  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

Section 9.09.  Other Agents.  Nothing in the Loan Documents shall impose on any
Agent other than the Administrative Agent, in its capacity as an Agent, any
obligation or liability whatsoever.

Article 10
Representations and Warranties of Eligible Subsidiaries

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

Section 10.01.  Organization; Powers.  Such Eligible Subsidiary  (a)  is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to execute,
deliver and perform its obligations hereunder and under each other agreement or
instrument contemplated thereby to which it is or will be a party and to borrow
hereunder and (c)  is a Wholly-Owned Consolidated Subsidiary.

Section 10.02.  Authorization.  The Transactions and the execution and delivery
by such Eligible Subsidiary of its Election to Participate and the performance
by such Eligible Subsidiary of this Agreement, (a) have been duly authorized by
all requisite corporate, partnership, limited liability company or analogous
and, if required, stockholder, partner, member or analogous action and (b) will
not (i) materially violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of such Eligible Subsidiary, (ii) materially violate any order of any
Governmental Authority or (iii) materially violate any provision of any material
indenture, agreement or other instrument to which such Eligible Subsidiary is a
party or by which any of them or any of their property is or may be bound, (iv)
be in material conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a material default under any such indenture,
agreement or other instrument or (v) result in the creation or imposition of any
Lien upon any property or assets of such Eligible Subsidiary (other than under
any Loan Document).

- 63 -

--------------------------------------------------------------------------------

Section 10.03.  Enforceability.  Its Election to Participate has been duly
executed and delivered by such Eligible Subsidiary, and this Agreement
constitutes a legal, valid and binding obligation of such Eligible Subsidiary
enforceable against such Eligible Subsidiary in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 10.04.  Taxes.  Except as disclosed in such Election to Participate,
there is no income, stamp or other tax of any country, or any taxing authority
thereof or therein, imposed by or in the nature of withholding or otherwise,
which is imposed on any payment to be made by such Eligible Subsidiary pursuant
hereto, or is imposed on or by virtue of the execution, delivery or enforcement
of its Election to Participate.

Article 11
Guaranty

Section 11.01.  The Guaranty.  The Company hereby unconditionally and absolutely
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Loan made to
and each obligation to reimburse any LC Disbursement incurred by each other
Borrower pursuant to this Agreement, and the full and punctual payment of all
other amounts payable by each other Borrower under this Agreement.  Upon failure
by any other Borrower to pay punctually any such amount, the Company agrees that
it shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in this Agreement. 

Section 11.02.  Guaranty Unconditional.  The obligations of the Company
hereunder shall be unconditional, irrevocable and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

                       (a)            any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any Borrower or
any other Person under any Loan Document or by operation of law or otherwise
(except to the extent the foregoing expressly releases the Company’s obligations
under this Article 11);

                      (b)            any modification or amendment of or
supplement to any Loan Document (other than any modification, amendment or
supplement of this Article 11 effected in accordance with Section 12.02);

- 64 -

--------------------------------------------------------------------------------

                       (c)            any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of any Borrower
or any other Person under any Loan Document;

                      (d)            any change in the corporate existence,
structure or ownership of any Borrower or any other Person or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower or
any other Person or its assets or any resulting release or discharge of any
obligation of any Borrower or any other Person contained in any Loan Document;

                       (e)            the existence of any claim, set-off or
other rights which the Company may have at any time against any other Borrower,
the Administrative Agent, any Lender or any other Person, whether in connection
herewith or with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

                        (f)            any invalidity or unenforceability
relating to or against any Borrower or any other Person for any reason of any
Loan Document, or any provision of applicable law or regulation purporting to
prohibit the payment by any Borrower of the principal of or interest on any Loan
or any other amount payable by it under any Loan Document; or

                       (g)            any other act or omission to act or delay
of any kind by any Borrower, the Administrative Agent, any Lender or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of the Company’s
obligations hereunder (in each case other than payment in full of the
obligations guaranteed hereunder). 

Section 11.03.  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Each of the Company’s obligations hereunder shall remain in full
force and effect until the Commitments shall have terminated and the principal
of and interest on the Loans and all other amounts payable hereunder by the
Company and each other Borrower under this Agreement shall have been paid in
full in cash and all LC Disbursements shall have been reimbursed.  If at any
time any payment of the principal of or interest on any Loan or any other amount
payable by any other Borrower under this Agreement is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of such Borrower or otherwise, the Company’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

Section 11.04.  Waiver by the Company.  The Company irrevocably waives
acceptance of its guaranty under this Article 11, presentment, demand (except as
provided in Section 11.01), protest and any notice not provided for herein, as
well as, solely for purposes of Article 11 any requirement that at any time any
action be taken by any Person against any Borrower or any other Person.  The
Company’s guaranty hereunder is a guaranty of payment and not merely of
collection.

- 65 -

--------------------------------------------------------------------------------

Section 11.05.  Subrogation.  Upon making any payment with respect to any
Borrower hereunder, the Company shall be subrogated to the rights of the payee
against such Borrower with respect to such payment; provided that the Company
shall not enforce any payment by way of subrogation unless all amounts of
principal of and interest on the Loans to such Borrower and all other amounts
payable by such Borrower under this Agreement have been paid in full in cash.

Section 11.06.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any Borrower under this Agreement is stayed upon
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Company hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

Section 11.07.  Continuing Guaranty.  The Company’s guaranty hereunder is a
continuing guaranty, shall be binding on the Company and its successors and
assigns, and shall be enforceable by the Lenders.  If all or part of any
Lender’s interest in any obligation guaranteed by the Company is assigned or
otherwise transferred, the transferor’s rights under the Company’s guaranty, to
the extent applicable to the obligation so transferred, shall automatically be
transferred with such obligation.

Article 12
Miscellaneous

Section 12.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

                                                      (i)            if to the
Company, to it at Cummins Inc., 500 Jackson Street, Box 3005, Columbus, Indiana 
47202-3005, Attention of Vice President-Treasurer (Facsimile No. (812)
377-3347);

                                                     (ii)            if to any
other Borrower or Eligible Subsidiary, to it care of the Company;

                                                    (iii)            if to the
Administrative Agent:

- 66 -

--------------------------------------------------------------------------------

                                                                              
(A)            if such notice is required by the terms hereof to be given to the
Administrative Agent at its London office, to J.P. Morgan Europe Limited, 125
London Wall, Floor 9, London EC24 5AJ, Attention of Sue Dalton, (Facsimile No.
44 207 777 2360), with a copy to JPMorgan Chase Bank, N.A., 1111 Fannin St,
Floor 10, Houston, Texas 77002, Attention of Alice Telles (Facsimile No.
713-750-2938);

                                                                              
(B)            otherwise to JPMorgan Chase Bank, N.A., 1111 Fannin St, Floor 10,
Houston, Texas 77002, Attention of Alice Telles (Facsimile No. 713-750-2938);

                                                  (iv)            if to the
Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10420 Highland Manor Drive,
Floor 4, Tampa, Florida 33610, Attention of Standby LC Dept. James Alonzo/Ralph
Davis (Facsimile No. 813-432-5161) and, if such notice concerns a Letter of
Credit denominated in an Alternative Currency, also to it at JPMorgan Europe
London Office (Facsimile No. 44 207 777 2360);

                                                    (v)            if to JPMCB
as Swingline Lender, to it at JPMorgan Chase Bank, N.A., 1111 Fannin St, Floor
10, Houston, Texas 77002, Attention of Alice Telles (Facsimile No.
713-750-2938);

                                                  (vi)            if to BofA as
Swingline Lender, to it at Bank of America, N.A., 901 Main St. 14th Floor,
TX1-492-14-05, Dallas, TX 75202.3714, Attention of Eldred Sholars (Facsimile No.
214-290-9429); and

                                                 (vii)            if to ING Bank
N.V., Dublin Branch, as Swingline Lender, to it at ING Bank N.V., Block 4,
Dundrum Town Centre, Sandyford Road, Dundrum, Dublin 16, Ireland, Attention of
Alan Maher (Facsimile No. 353 1 638 4060).

                                               (viii)            if to any other
Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

                      (b)            Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. 

                       (c)            Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if received during the recipient’s normal
business hours.

- 67 -

--------------------------------------------------------------------------------

           Section 12.02.  Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

                      (b)            No Loan Document nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Company and the Required Lenders; provided that
no such agreement shall

                                                      (i)            (A)
increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby, (C) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (D) change Section 2.18(b) or Section 2.18(c) in a
manner that would alter the pro rata sharing of payments required thereby, or
change any provision requiring that funding of amounts by the Lenders be on a
ratable basis, without the written consent of each Lender directly affected
thereby, (E) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the  written consent of each Lender, (F) release the Company from its guaranty
under Article 11 hereof, or limit its liability in respect of such guaranty,
without the written consent of each Lender, or (G) change any of the provisions
of Section 2.23 without the consent of the Administrative Agent, the Swingline
Lenders and the Issuing Bank; provided that no consent of any Defaulting Lender
shall be required pursuant to clause (D), (E) or (F) above as to any
modification that does not adversely affect such Defaulting Lender in a
non-ratable manner;

                                                    (ii)            amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or any Swingline Lender under any Loan Document without the prior
written consent of the Administrative Agent, the Issuing Bank or such Swingline
Lender, as the case may be; or

                                                   (iii)            (A) subject
any Eligible Subsidiary or Original Subsidiary Borrower to any additional
obligation without the written consent of such Borrower, (B) increase the
principal of or rate of interest on any outstanding Loan of any Eligible
Subsidiary or Original Subsidiary Borrower without the written consent of such
Borrower, (C) accelerate the stated maturity of any outstanding Loan of any
Eligible Subsidiary or Original Subsidiary Borrower without the written consent
of such Borrower or (D) change this proviso (iii) without the prior written
consent of each Eligible Subsidiary and each Original Subsidiary Borrower.

- 68 -

--------------------------------------------------------------------------------

Section 12.03.  Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent,
and its Affiliates, including the reasonable fees, charges and disbursements of
one counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

                      (b)            The Company shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto, relating to (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or from the breach by such Indemnitee of its
material obligations under the Loan Documents.

                       (c)            To the extent that the Company fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or any Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or such Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or such Swingline Lender in its capacity
as such.

                      (d)            To the extent permitted by applicable law,
each Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

- 69 -

--------------------------------------------------------------------------------

                       (e)            All amounts due under this Section shall
be payable promptly after written demand therefor.

Section 12.04.  Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

                      (b)            (i)            Subject to the conditions
set forth in paragraph (b)(ii) below, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

                                                                              
(A)            the Company; provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under paragraph (b), (c), (g)
or (h) of Article 8 has occurred and is continuing, any other assignee; and

                                                                              
(B)            the Administrative Agent, the Issuing Bank and each Swingline
Lender; provided that no consent of the Administrative Agent, the Issuing Bank
or any Swingline Lender, shall be required for an assignment to an assignee that
is a Lender immediately prior to giving effect to such assignment.

                                       (ii)            Assignments shall be
subject to the following additional conditions:

                                                                              
(A)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 unless each of the Company and the
Administrative Agent otherwise consent; provided that no such consent of the
Company shall be required if an Event of Default under paragraph (b), (c), (g)
or (h) of Article 8 has occurred and is continuing;

                                                                              
(B)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

                                                                              
(C)            the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

                                                                              
(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

                                                                               (E)           
in the case of an assignment to a CLO (as defined below), the assigning Lender
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Assumption
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver
described in paragraph (i) of the first proviso to Section 12.02(b) that affects
such CLO.

- 70 -

--------------------------------------------------------------------------------

For the purposes of this Section 12.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

                                                   (iii)            Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this Section,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16, 2.17 and 12.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 12.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

                                                  (iv)            The
Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and each Borrower, the Administrative Agent, the Issuing Bank
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

                                                    (v)            Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

- 71 -

--------------------------------------------------------------------------------

                       (c)            (i) Any Lender may, without the consent of
any Borrower, the Administrative Agent, the Issuing Bank or any Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) each Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in paragraph (i) of the first
proviso to Section 12.02(b) that affects such Participant.  Subject to paragraph
(c)(ii) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15, 2.16 and Section 2.17 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

                                       (ii)            A Participant shall not
be entitled to receive any greater payment under Section 2.14, 2.16 or 2.17 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender.

                      (d)            Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 12.05.  Survival.  All covenants, agreements, representations and
warranties made by the Company and any other Borrower herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16, 2.17 and
12.03 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 12.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or e-mail shall
be effective as delivery of a manually executed counterpart of this Agreement.

- 72 -

--------------------------------------------------------------------------------

Section 12.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 12.08.  Right of Set-off.  If an Event of Default shall have occurred
and be continuing and the maturity of the Loans has been accelerated under
Article 8, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Credit Party
against any of and all the obligations of such Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of set-off)
which such Lender may have.

Section 12.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the
internal law of the State of New York.

                      (b)            Each Credit Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment arising out of or relating to any Loan Document, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in any Loan Document shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against any Credit Party or its
properties in the courts of any jurisdiction.

                       (c)            Each Credit Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

                      (d)            Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
12.01.  Nothing in any Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

- 73 -

--------------------------------------------------------------------------------

Section 12.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 12.11.  Judgment Currency.  If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with any Loan Document is made
or satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of any Loan Document, such Borrower shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such short-fall.  For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

Section 12.12.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.13.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will agree to keep such Information confidential), (b) to the
extent requested by any regulatory authority having jurisdiction over it or in
connection with any pledge or assignment permitted under Section 12.04(d),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations under this Agreement, (g) with the prior written consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from or on behalf of the Company or
any of its Affiliates relating to the Company or its business or any of its
Affiliates or their respective businesses, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Company.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

- 74 -

--------------------------------------------------------------------------------

Section 12.14.  USA Patriot Act Notification.  Each Lender subject to the Act
(as defined below) hereby notifies the Borrowers that, pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.  The Borrowers agree to
cooperate with each Lender and provide true, accurate and complete information
to such Lender in response to any such request.

Section 12.15. No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”), may have economic interests that conflict
with those of the Borrowers.  Each Borrower agrees that, except as expressly
provided otherwise in Section 12.04(b)(iv), nothing in the Loan Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lender Parties and the Borrowers, its
stockholders or its affiliates in connection with the transactions contemplated
hereby.  The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Loan Documents are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrowers, on the other,
(ii) in connection therewith and with the process leading to such transactions
contemplated by the Loan Documents each of the Lender Parties is acting solely
as a principal and not the fiduciary of each of the Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of any Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender Party or any of its affiliates has advised
or is currently advising any Borrower on other matters) and (iv) each Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate.  Each Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto.  Each Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Borrower, in connection with the transactions contemplated hereby or the process
leading thereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

CUMMINS INC.

By:

/s/ Richard Harris

 

Name:

Richard Harris

 

Title:

Vice President - Chief Investment Officer

 

CUMMINS LTD.

By:

/s/ Amanda Robinson

 

Name:

Amanda Robinson

 

Title:

Director

 

CUMMINS POWER GENERATION LTD.

By:

/s/ Richard Meadows

 

Name:

Richard Meadows

 

Title:

Director

 

CUMMINS GENERATOR TECHNOLOGIES LIMITED

By:

/s/ Stuart Patch

 

Name:

Stuart Patch

 

Title:

Director


JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender, and Lender

By:

/s/ Richard W. Duker

 

Name:

Richard W. Duker

 

Title:

Managing Director

 

BANK OF AMERICA, N.A., as Syndication Agent, Swingline Lender, and Lender

By:

/s/ L. Dustin Vincent

 

Name:

L. Dustin Vincent

 

Title:

Senior Vice President

 

ING BANK N.V., DUBLIN BRANCH, as Co-Documentation Agent, Swingline Lender, and
Lender

By:

/s/ Padraig Matthews

 

Name:

Padraig Matthews

 

Title:

Vice President

 

By:

/s/ Aidan Neill

 

Name:

Aidan Neill

 

Title:

Director

 

EXPORT DEVELOPMENT CANADA, as Co-Documentation Agent and Lender

By:

/s/ Margaret Michalski

 

Name:

Margaret Michalski

 

Title:

Senior Associate

 

By:

/s/ Robert Pelletier

 

Name:

Robert Pelletier

 

Title:

Financing Manager

 

HSBC BANK USA, N.A., as Co-Documentation Agent and Lender

By:

/s/ Graeme Robertson

 

Name:

Graeme Robertson

 

Title:

Vice President

 

THE ROYAL BANK OF SCOTLAND plc, as Co-Documentation Agent and Lender

By:

/s/ Angela Reilly

 

Name:

Angela Reilly

 

Title:

Managing Director

 

CREDIT AGRICOLE CIB, as Lender

By:

/s/ Blake Wright

 

Name:

Blake Wright

 

Title:

Managing Director

 

By:

/s/ Joseph Philbin

 

Name:

Joseph Philbin

 

Title:

Director

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

By:

/s/ Tracy J. Venable

 

Name:

Tracy J. Venable

 

Title:

Senior Vice President

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

THE NORTHERN TRUST COMPANY, as Lender

By:

/s/ Phillip McCaulay

 

Name:

Phillip McCaulay

 

Title:

Vice President

 

U.S. BANK, N.A., as Lender

By:

/s/ Mark Skornia

 

Name:

Mark Skornia

 

Title:

Vice President

 

WELLS FARGO BANK, N.A., as Lender

By:

/s/ Tom Trail

 

Name:

Tom Trail

 

Title:

Director

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as Lender

By:

/s/ Alex Mayral

 

Name:

Alex Mayral

 

Title:

Vice-President

 

By:

/s/ Peter Tommaney

 

Name:

Peter Tommaney

 

Title:

Vice-President

 

CITIBANK N.A., as Lender

By:

/s/ Wayne Beckmann

 

Name:

Wayne Beckmann

 

Title:

Managing Director

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender

By:

/s/ Hans-Josef Thiele

 

Name:

Hans-Josef Thiele

 

Title:

Director

 

By:

/s/ Oliver Schwarz

 

Name:

Oliver Schwarz

 

Title:

Director

 

GOLDMAN SACHS BANK USA, as Lender

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

STANDARD CHARTERED BANK, as Lender

By:

/s/ Richard Van de Berghe

 

Name:

Richard Van de Berghe

 

Title:

Director

 

By:

/s/ Robert K. Reddington

 

Name:

Robert K. Reddington

 

Title:

AVP/Credit Documentation

 

--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[____________________] (the “Assignor”) and [____________________]  (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:

______________________________

2.

Assignee:

______________________________

[and is an Affiliate/Approved Fund of [identify Lender][1]]

3.

Borrower(s):

Cummins Inc., Cummins Ltd., Cummins Power Generation Ltd. and Cummins Generator
Technologies Limited

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

5.

Credit Agreement:

The Credit Agreement dated as of July 16, 2010 among Cummins Inc., Cummins Ltd.,
Cummins Power Generation Ltd. and Cummins Generator Technologies Limited, the
Eligible Subsidiaries referred to therein, the Lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, Issuing Bank and Swingline Lender,
and the other agents parties thereto

6.

Assigned Interest:

 

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans[2]

$

$

            %

$

$

            %

$

$

            %

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

 


 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

 

Title:

 

 

[Consented to:]

 

[NAME OF RELEVANT PARTY]

By:

 

 

Title:

 

--------------------------------------------------------------------------------


ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties. 

1.1       Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents thereunder, (iii) the financial condition of the Borrowers, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

          1.2.      Assignee.  The Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

--------------------------------------------------------------------------------


EXHIBIT B-1

FORM OF OPINION OF COMPANY’S EXTERNAL COUNSEL

 

July 16, 2010

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders, care of the Administrative Agent

1111 Fannin St, Floor 10

Houston, Texas 77002, USA



Re: Cummins Inc., Cummins Ltd., Cummins Power Generation Ltd. and Cummins
Generator Technologies Limited External Counsel Legal Opinion Regarding the
Credit Agreement



Ladies and Gentlemen:

We have acted as special New York counsel to Cummins Inc., an Indiana
corporation (the “Company”), its subsidiaries, Cummins Ltd., Cummins Power
Generation Ltd. and Cummins Generator Technologies Limited, each a limited
liability company organized under the laws of the jurisdiction of England and
Wales (collectively, the “Original Subsidiary Borrowers”; the Original
Subsidiary Borrowers, together with the Company, the “Opinion Parties”, and
individually, an “Opinion Party”), and give this opinion pursuant to Section
4.01(b) of the Credit Agreement (the “Credit Agreement”) dated as of the date
hereof among the Opinion Parties, the Eligible Subsidiaries referred to therein,
the Lenders and Agents party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and as
Issuing Bank and Swingline Lender.  Except as otherwise indicated herein,
capitalized definitional terms in this opinion have the meanings set forth in
the Credit Agreement. 

In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of such documents, corporate
records, certificates and other instruments as we have deemed necessary or
appropriate for purposes of this opinion, including:

(a)        the Credit Agreement;

(b)        the Receivables Sale Agreement, dated as of April 26, 2010 (the
“Receivables Sale Agreement”), among the Company, Cummins Filtration Inc. and
Cummins Power Generation Inc., as sellers, and Cummins Trade Receivables, LLC,
as buyer; and

(c)        the Receivables Purchase Agreement, dated as of April 26, 2010 (the
“Receivables Purchase Agreement”), among Cummins Trade Receivables, LLC, the
Company, as servicer, Cummins LLC Member, Inc., the Committed Purchasers
referred to therein, the Conduit Purchasers referred to therein, the Managing
Agents referred to therein and JPMorgan Chase Bank, N.A., as agent for the
Purchasers referred to therein.

The Receivables Sale Agreement and the Receivables Purchase Agreement are
hereinafter referred to collectively as the “Receivables Facility”. 

We note that various issues concerning certain corporate matters regarding the
Company are addressed in the opinion dated the date hereof of Marya M. Rose,
counsel to the Company, and various issues concerning the Original Subsidiary
Borrowers under England and Wales law are addressed in the opinion dated the
date hereof of Raymond J. Eyres, counsel to the Original Subsidiary Borrowers,
in each case separately provided to you, and we express no opinion with respect
to those matters (or we have, with your permission, relied in this opinion on
such opinions of Marya M. Rose and Raymond J. Eyres as to such matters without
independent verification of the substance of such opinions).

In rendering this opinion, we have, with your permission, and without
investigation, verification or inquiry, (i) relied as to all factual matters on
the representations, warranties and certifications of the parties set forth in
the Credit Agreement and each of the certificates delivered pursuant thereto and
(ii) assumed that:

(a)        Each of the parties to the Credit Agreement is duly organized and
validly existing under the laws of its jurisdiction of organization;

(b)        Each of the parties to the Credit Agreement has the necessary right,
power, and authority to execute and deliver, and perform its obligations under,
the Credit Agreement; the transactions therein contemplated have been duly
authorized by all parties thereto; the Credit Agreement has been duly executed,
delivered, and accepted by all parties thereto; and the Credit Agreement
constitutes the legal, valid, and binding obligation of all parties thereto,
other than the Opinion Parties;

(c)        There is no oral or written agreement, understanding, course of
dealing, or usage of trade that affects the rights and obligations of the
parties set forth in the Credit Agreement or that would have an effect on the
opinions expressed herein; there are no judgments, decrees, or orders that
impair or limit the ability of any Opinion Party to enter into, execute, and
deliver and perform, observe, and be bound by the Credit Agreement and the
transactions contemplated therein; and there has been no waiver of any of the
provisions of the Credit Agreement by conduct of the parties or otherwise;

(d)        All natural persons who are signatories to the Credit Agreement or
the other documents reviewed by us were legally competent at the time of
execution; all signatures on the Credit Agreement and the other documents
reviewed by us are genuine; and the copies of all documents submitted to us are
accurate and complete, each such document that is original is authentic, and
each such document that is a copy conforms to an authentic original;

(e)        The execution and delivery of, and performance by each Opinion Party
of its obligations under, the Credit Agreement do not: (i) constitute a breach
or violation of the organizational documents of such Opinion Party; (ii) result
in a violation of any applicable law, statute, or regulation; (iii) result in a
violation of any judgment, order, writ, injunction, decree, determination or
award; or (iv) constitute an event of default under or result in a breach or
violation of any agreement or other instrument (other than those agreements or
instruments specifically addressed in this opinion) (a) which affects or
purports to affect the Opinion Parties’ rights to borrow money, or (b) violation
of which could have a material adverse effect on the property, financial
condition, or business operations of any Opinion Party; and

(f)         No authorization, consent, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required to be obtained or made by any Opinion Party for the due execution and
delivery of, or performance of their respective payment obligations under, the
Credit Agreement except (i) such as have been duly obtained or made and are in
full force and effect, (ii) such filings and other actions as may be required to
perfect any lien or security interest which the Credit Agreement purports to
create and (iii) such as may be required by orders, decrees and the like that
are specifically applicable to any Opinion Party and of which we have no
knowledge.

Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:

1.         The Credit Agreement is the valid and binding obligation of each
Opinion Party enforceable against such Opinion Party in accordance with its
terms.

2.         The execution and delivery of, and performance by each Opinion Party
of their respective obligations under, the Credit Agreement do not constitute an
Amortization Event (as defined in the Receivables Purchase Agreement) or result
in a breach or violation of the Receivables Facility.

Our opinion in paragraph 2 above does not extend to compliance by any Opinion
Party with any financial ratio.

*          *          *

The foregoing opinions are subject to the following additional assumptions and
qualifications:

A.        Our opinion is limited by:

(i)         Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, and other similar laws and
judicially developed doctrines relating to or affecting creditors’ or secured
creditors’ rights and remedies generally;

(ii)        General principles of equity, regardless of whether such principles
are considered in a proceeding in equity or at law, and limitations on the
availability of specific performance, injunctive relief, and other equitable
remedies;

(iii)       The possibility that certain rights, remedies, waivers, and other
provisions of the Credit Agreement may not be enforceable; nevertheless, such
unenforceability will not render the Credit Agreement invalid as a whole or
preclude (a) judicial enforcement of the obligations of the Opinion Parties to
repay the principal, together with interest thereon (to the extent not deemed a
penalty), as provided in the Credit Agreement or (b) acceleration of the
obligations of the Opinion Parties to repay such principal, together with such
interest, upon a material default in a material provision of the Credit
Agreement; and

(iv)       Rights to indemnification which may be limited by applicable law or
equitable principles or otherwise unenforceable as against public policy.

B.         We express no opinion herein as to any provision in the Credit
Agreement:  (i) that relates to the subject matter jurisdiction of any federal
court of the United States of America, or any federal appellate court, to
adjudicate any controversy related to the Credit Agreement, (ii) that contains a
waiver of an inconvenient forum, (iii) that relates to a right of set-off in
respect of purchases of interests in Loans or with respect to parties that may
not hold mutual debts, (iv) that provides for liquidated damages or (v) that
relates to the waiver of rights to jury trial.

C.        We have made no examination of, and express no opinion as to, whether
or not any Opinion Party is in compliance with any representations or
warranties, affirmative or negative covenants or other obligations contained in
the Credit Agreement. 

D.        We understand that you are satisfying yourselves as to the status
under Section 548 of the United States Bankruptcy Code and applicable state
fraudulent conveyance laws of the obligations of the Opinion Parties under the
Credit Agreement, and we express no opinion thereon. 

E.         We express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Credit
Agreement (other than the Opinion Parties to the extent set forth herein) with
any state, federal or other laws or regulations applicable to it or (ii) the
legal or regulatory status or the nature of the business of any party (other
than the Opinion Parties to the extent expressly set forth herein).

F.         We express no opinion herein as to: (i) securities or blue sky laws
or regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA, or
other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.

G.        We express no opinion as to whether a federal or state court outside
the State of New York will give effect to the New York choice of law provisions
in the Credit Agreement.

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York in effect on the date hereof as
they presently apply, and we express no opinion herein as to the laws of any
other jurisdiction.  These opinions are given as of the date hereof, they are
intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees of any change in circumstances occurring after the
date hereof that would alter the opinions rendered herein.

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein.  Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees
hereof.  This opinion may not be used or relied upon for any other purpose,
relied upon by any other party, or filed with or disclosed to any governmental
authority other than a court in connection with the enforcement or protection of
the rights or remedies of any Lender under the Credit Agreement or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent.  Notwithstanding the
foregoing, this opinion may also be relied upon by (i) any assignee of any
Lender pursuant to the terms of the Credit Agreement and (ii) any participant in
all or a portion of a Lender’s rights and/or obligations under the Credit
Agreement; in each case on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

Very truly yours,

--------------------------------------------------------------------------------

 


EXHIBIT B-2

FORM OF OPINION OF INTERNAL COUNSEL FOR THE COMPANY

July 16, 2010

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders, care of the Administrative Agent

1111 Fannin St, Floor 10
Houston, Texas 77002

 

Re:  Cummins Inc. Internal Counsel Legal Opinion Regarding the Credit Agreement

 

Ladies and Gentlemen:

 

            Reference is made to the Credit Agreement dated as of the date
hereof (the “Credit Agreement”), among Cummins Inc., an Indiana corporation (the
“Company”), its subsidiaries, Cummins Ltd., Cummins Power Generation Ltd. and
Cummins Generator Technologies Limited (collectively, the “Original Subsidiary
Borrowers” and, together with the Company, the “Credit Parties”), the Eligible
Subsidiaries referred to therein, the Lenders and Agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), and as Issuing Bank and Swingline Lender.  This opinion
is being delivered to you pursuant to Section 4.01(b) of the Credit Agreement.
 The opinions expressed herein are limited to the laws of the State of Indiana
and the federal laws of the United States.  Capitalized terms used but not
defined herein have the meanings assigned to them in the Credit Agreement. 

            I note that various issues concerning certain enforceability matters
under New York law are addressed in the opinion dated the date hereof of Foley &
Lardner LLP, counsel to the Credit Parties, and various issues concerning the
Original Subsidiary Borrowers under England and Wales law are addressed in the
opinion dated the date hereof of Raymond J. Eyres, counsel to the Original
Subsidiary Borrowers, in each case separately provided to you, and I express no
opinion with respect to those matters (or I have, with your permission, relied
in this opinion on such opinions of Foley & Lardner LLP and Raymond J. Eyres as
to such matters without independent verification of the substance of such
opinions).

            As chief legal officer of the Company, I advise you that, in my
opinion:

1.                  The Company is a corporation duly organized, validly
existing and in good standing under the laws of Indiana; the Company is duly
qualified as a foreign corporation and in good standing in every other
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a material adverse
effect on (a) the business, assets, operations or financial condition of the
Company and the Subsidiaries taken as a whole, (b) the ability of the Company to
perform any of its material obligations under the Loan Documents or (c) the
validity or enforceability of, or the rights of or remedies available to the
Lenders under, the Loan Documents (a “Material Adverse Effect”).

2.                  The Company has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect; the Company has the power and authority to execute, deliver and perform
its obligations under the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party, and to make the
contemplated borrowings thereunder; and the Company has duly executed and
delivered the Credit Agreement.

3.                  The Transactions (a) have been duly authorized by all
requisite corporate action (including any stockholder action, if required) on
the part of the Company and (b) will not (i) materially violate any provision of
law, statute, rule or regulation applicable to the Company, (ii) to the best of
my knowledge, materially violate any order of any Governmental Authority having
applicability to the Company, (iii) materially violate any provision of the
Restated Articles of Incorporation or By-laws of the Company, (iv) to the best
of my knowledge, constitute a material default under any material indenture or
loan or credit agreement, or any other material agreement or instrument, to
which the Company is a party or by which its properties may be bound or (v)
result in the creation or imposition of any Lien upon any property or assets of
the Company (except as may be required under any Loan Document).  The Company is
not in material default under or in material violation of its Restated Articles
of Incorporation or its By-laws or any such law, rule, regulation, order, writ,
judgment, decree, determination, award, or material agreement pertaining to
borrowed money or similar instrument.

            The opinion expressed in paragraph 3 above does not extend to
compliance by the Company with any financial ratio, limitation expressed as a
dollar amount (or an amount in another currency) or restricted payments test
contained in any indenture or loan or credit agreement, or other material
agreement or instrument, to which the Company is party or by which its
properties may be bound.

4.                  No action, consent or approval of, registration or filing
with or other action by any Governmental Authority, including, without
limitation, the Securities and Exchange Commission (other than routine
disclosure or informational filing), is or will be required in connection with
the execution, delivery and performance by the Company of the Loan Documents or
the contemplated borrowings thereunder.

5.                  There are no actions, suits, proceedings or governmental
investigations at law or in equity or by or before any Governmental Authority
pending or, to the best of my knowledge, threatened in writing against the
Company or any of its assets (a) which involve the Loan Documents or the
Transactions or (b) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

6.                  The Company is not (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended or (b) subject to any other applicable regulatory scheme which restricts
its ability to incur the indebtedness to be incurred under the Loan Documents.

7.                  The making of the Loans under the Credit Agreement and the
use of the proceeds thereof as contemplated by the Credit Agreement will not
violate or be inconsistent with any of the provisions of Regulation U or
Regulation X of the Board. 

*          *          *

            The foregoing opinions are subject to the following additional
assumptions and qualifications:

A.        With respect to my opinions in paragraphs 3 and 4, I express no
opinion as to compliance by the Company with federal or state laws, statutes,
and regulations generally applicable to the conduct of its business or as to
consents, approvals, or other actions by federal or state regulatory authorities
generally required for the conduct of its business.

B.         I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Company to the extent set forth herein) with any
state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein).

C.        I express no opinion herein as to:  (i) securities or blue sky laws or
regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA, or
other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; or (vi) local laws,
regulations, or ordinances.

            This opinion is limited to the matters set forth herein, and no
opinion may be inferred or implied beyond the matters expressly contained
herein.  Except as expressly set forth herein, this opinion is being provided
solely for the purpose of complying with the requirements of Section 4.01(b) of
the Credit Agreement and is being rendered solely for the benefit of the
addressees hereof.  This opinion may not be used or relied upon for any other
purpose, relied upon by any other party, or filed with or disclosed to any
governmental authority other than a court in connection with the enforcement or
protection of the rights or remedies of any Lender under any of the Loan
Documents or to a banking examiner or regulator in connection with an
examination of any Lender by such governmental authority, without our prior
written consent.  Notwithstanding the foregoing, this opinion may also be relied
upon by (i) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (ii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case on the condition
that such reliance must be reasonable under the circumstances existing at the
time of reliance, including any changes in fact or law, or any other
developments known or reasonably knowable at such time.

Very truly yours,

--------------------------------------------------------------------------------


EXHIBIT B-3

FORM OF OPINION OF COUNSEL FOR ORIGINAL
SUBSIDIARY BORROWERS

 

                                                                                                                                                                                               
July 16, 2010

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders, care of the Administrative Agent

1111 Fannin St, Floor 10

Houston, Texas 77002, USA

 

Re:   Cummins Ltd., Cummins Power Generation Ltd. and Cummins Generator
Technologies Limited Internal Counsel Legal Opinion Regarding the Credit
Agreement

 

Ladies and Gentlemen:

 

                        I am Counsel to Cummins Ltd., Cummins Power Generation
Ltd. and Cummins Generator Technologies Limited, each a limited liability
company organized under the laws of the jurisdiction of England and Wales (the
“Original Subsidiary Borrowers”), and give this opinion pursuant to Section
4.01(b) of the Credit Agreement (the “Credit Agreement”) dated as of the date
hereof among Cummins Inc., an Indiana corporation, the Original Subsidiary
Borrowers, the Eligible Subsidiaries referred to therein, the Lenders and Agents
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), and as Issuing Bank and Swingline
Lender.  The opinions expressed herein are limited to the laws of England and
Wales.  Except as otherwise indicated herein, capitalized definitional terms in
this opinion have the meanings set forth in the Credit Agreement. 

 

                        I have examined originals or copies, certified or
otherwise identified to my satisfaction, of such documents, corporate records,
certificates of public officials and other instruments and have conducted such
other investigations of fact and law as I have deemed necessary or advisable for
purposes of this opinion.

 

                        I note that various issues concerning certain
enforceability matters under New York law are addressed in the opinion dated the
date hereof of Foley & Lardner LLP, counsel to Cummins Inc. and the Original
Subsidiary Borrowers, and various issues concerning certain corporate matters
regarding Cummins Inc. are addressed in the opinion dated the date hereof of
Marya M. Rose, counsel to Cummins Inc., in each case separately provided to you,
and I express no opinion with respect to those matters (or I have, with your
permission, relied in this opinion on such opinions of Foley & Lardner LLP and
Marya M. Rose as to such matters without independent verification of the
substance of such opinions).

 

            Upon the basis of the foregoing, I am of the opinion:

 

1.                  THAT the Original Subsidiary Borrowers:

         A.       are companies duly organized, validly existing and in good
standing under the laws of the jurisdiction of England and Wales; and

         B.       each is a Wholly-Owned Consolidated Subsidiary;

 

2.                  THAT each Original Subsidiary Borrower has the corporate
power to execute and perform the Credit Agreement by authority of its Memorandum
and Articles of Association;

3.                  THAT each Original Subsidiary Borrower has duly executed and
delivered the Credit Agreement;

4.                  THAT by virtue of board resolutions passed by the directors
of each of the Original Subsidiary Borrowers:

         A.       execution by, and delivery of and performance of, its
obligations under the Credit Agreement has been duly approved;

         B.       the Credit Agreement shall be construed in accordance with and
governed by the law of the State of New York, USA; and

         C.       Cummins Inc. has been validly appointed by each of the
Original Subsidiary Borrowers for the service and/or enforcement of judgment in
respect of the Credit Agreement;

 

5.                  THAT execution and delivery of and performance of each of
the Original Subsidiary Borrowers’ obligations under the Credit Agreement would
not be in material conflict with any statutory, regulatory or corporate
obligations (including under its Memorandum and Articles of Association);

6.                  THAT execution and delivery of and performance of each of
the Original Subsidiary Borrowers’ obligations under the Credit Agreement would
not constitute a material breach of a material contract currently binding upon
the Original Subsidiary Borrowers;

7.                  THAT no requirement exists for the Credit Agreement to be
registered with, nor sanction or consent obtained from, any regulatory body;

8.                  AND THAT there is no tax, levy, impost, deduction, charge or
withholding imposed by the United Kingdom or any governmental authority therein
either (i) on or by virtue of the execution, delivery, performance, enforcement
or admissibility into evidence of the Loan Documents; or (ii) on any payment to
be made by the Original Subsidiary Borrowers pursuant to any Loan Document,
except that a withholding tax is imposed by the United Kingdom on payments of
interest on any Loan made to a Lender that is a non-resident of the United
Kingdom for tax purposes.


*          *          *

            The foregoing opinions are subject to the following additional
assumptions and qualifications:

A.        With respect to my opinions in paragraphs 5 and 7, I express no
opinion as to compliance by each of the Original Subsidiary Borrowers with laws,
statutes, and regulations generally applicable to the conduct of its business or
as to consents, approvals, or other actions by regulatory authorities generally
required for the conduct of its business.

B.         I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Original Subsidiary Borrowers to the extent set forth
herein) with any laws or regulations applicable to it or (ii) the legal or
regulatory status or the nature of the business of any party (other than the
Original Subsidiary Borrowers to the extent expressly set forth herein).

C.        I express no opinion herein as to:  (i) securities laws or
regulations; (ii) antitrust or unfair competition laws or regulations; (iii)
zoning, land use, or subdivision laws or regulations; (iv) labor or other
employee benefit laws or regulations; (v) tax, environmental, racketeering, or
health and safety laws or regulations; or (vi) local laws, regulations, or
ordinances.

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein.  Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees
hereof.  This opinion may not be used or relied upon for any other purpose,
relied upon by any other party, or filed with or disclosed to any governmental
authority other than a court in connection with the enforcement or protection of
the rights or remedies of any Lender under any of the Loan Documents or to a
banking examiner or regulator in connection with an examination of any Lender by
such governmental authority, without our prior written consent.  Notwithstanding
the foregoing, this opinion may also be relied upon by (i) any assignee of any
Lender pursuant to the terms of the Credit Agreement and (ii) any participant in
all or a portion of a Lender’s rights and/or obligations under the Credit
Agreement; in each case on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

                                                                                       
                    Yours faithfully,

--------------------------------------------------------------------------------


EXHIBIT C

FORM OF OPINION OF COUNSEL FOR
 ADMINISTRATIVE AGENT

To the Lenders and the Administrative Agent
Referred to Below
c/o JPMorgan Chase Bank, N.A., as Administrative Agent
1111 Fannin St, Floor 10
Houston, Texas 77002

Ladies and Gentlemen:

We have participated in the preparation of the Credit Agreement (the “Credit
Agreement”) dated as of July 16, 2010 among Cummins Inc., an Indiana corporation
(the “Company”), the other Borrowers and the Lenders parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Bank of America, N.A., as Syndication Agent and ING
Bank N.V., Dublin Branch, Export Development Canada, HSBC Bank USA, N.A. and The
Royal Bank of Scotland plc, as Co-Documentation Agents, and have acted as
special counsel for the Administrative Agent for the purpose of rendering this
opinion pursuant to Section 4.01(c) of the Credit Agreement.  Terms defined in
the Credit Agreement are used herein as therein defined.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.  In our examination, we have assumed (a) genuineness of all signatures,
(b) the legal capacity of all natural persons executing documents, (c) the due
existence of each Credit Party, (d) that each Credit Party has all necessary
corporate power and authority to execute and deliver the Credit Agreement and to
perform its obligations thereunder, (e) the due authorization, execution, and
delivery of the Credit Agreement, (f) the authenticity of all documents
submitted to us as originals, and (g) the conformity to originals of all
documents submitted to us as copies. 

Upon the basis of the foregoing, we are of the opinion that the Credit Agreement
constitutes a valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws relating to or affecting creditors’ rights generally from time to time in
effect and to general principles of equity (including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing),
regardless of whether considered in a proceeding in equity or at law.

We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York and the federal laws of the United
States of America.  In giving the foregoing opinion, we express no opinion as to
the effect (if any) of any law of any jurisdiction (except the State of New
York) in which any Lender is located which limits the rate of interest that such
Lender may charge or collect.

This opinion is rendered solely to you in connection with the above matter. 
This opinion may not be relied upon by you for any other purpose or relied upon
by any other person without our prior written consent.

                                                                                                                                  
Very truly yours,

--------------------------------------------------------------------------------


EXHIBIT D

ELECTION TO PARTICIPATE

________________ , 201_

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit
Agreement referred to below

 

Dear Sirs:

 

Reference is made to the Credit Agreement dated as of July 16, 2010 among
Cummins Inc., the other Borrowers and the Lenders described therein, JPMorgan
Chase Bank, N.A.,  as Administrative Agent, Bank of America, N.A., as
Syndication Agent, and ING Bank N.V., Dublin Branch, Export Development Canada,
HSBC Bank USA, N.A. and The Royal Bank of Scotland plc, as Co-Documentation
Agents (as the same may be amended from time to time, the “Credit Agreement”). 
Terms not defined herein which are defined in the Credit Agreement have for
purposes hereof the meanings provided therein.

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation
or Formation] [form of entity], hereby elects to be an Eligible Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement.  The undersigned confirms that the
representations and warranties set forth in Article 10 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof, and the
undersigned agrees to perform all the obligations of an Eligible Subsidiary
under, and to be bound in all respects by the terms of, the Credit Agreement,
including without limitation Section 12.09 thereof, as if the undersigned were a
signatory party thereto.

[Tax disclosure pursuant to Section 10.04]

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

[Address]


This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

Very truly yours,

[NAME OF ELIGIBLE SUBSIDIARY]

By:

 

 

Name:

 

 

Title:

 

 

The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.

 

CUMMINS INC.

By:

 

 

Name:

 

 

Title:

 

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


EXHIBIT E

 

ELECTION TO TERMINATE

________________ , 201_

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit
Agreement referred to below

Dear Sirs:

Reference is made to the Credit Agreement dated as of July 16, 2010 among
Cummins Inc., the other Borrowers and the Lenders described therein, JPMorgan
Chase Bank, N.A., as Administrative Agent, Bank of America, N.A., as Syndication
Agent, and ING Bank N.V., Dublin Branch, Export Development Canada, HSBC Bank
USA, N.A. and The Royal Bank of Scotland plc, as Co-Documentation Agents (as the
same may be amended from time to time, the “Credit Agreement”).  Terms not
defined herein which are defined in the Credit Agreement have for purposes
hereof the meanings provided therein.

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation
or Formation] [form of entity], hereby elects to terminate its status as an
Eligible Subsidiary for purposes of the Credit Agreement, effective as of the
date hereof.  The undersigned represents and warrants that all principal and
interest on all Loans made to the undersigned and all other amounts payable by
the undersigned pursuant to the Credit Agreement have been paid in full on or
before the date hereof.  Notwithstanding the foregoing, this Election to
Terminate shall not affect any obligation of the undersigned heretofore incurred
under the Credit Agreement.

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

                                                            Very truly yours,

[NAME OF ELIGIBLE SUBSIDIARY]

By:

 

 

Name:

 

 

Title:

 

 

The undersigned confirms that the status of [Name of Eligible Subsidiary] as an
Eligible Subsidiary for purposes of the Credit Agreement described above is
terminated as of the date hereof.

CUMMINS INC.

By:

 

 

Name:

 

 

Title:

 

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

JPMORGAN CHASE BANK, N.A., as             Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


EXHIBIT F

FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY

 

To the Lenders and the Administrative Agent

Referred to Below

c/o       JPMorgan Chase Bank, N.A.

            1111 Fannin St, Floor 10
            Houston, Texas 77002

Dear Sirs:

I am counsel to [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation]
corporation (the “Borrower”) and give this opinion pursuant to Section 4.03 of
the Credit Agreement (the “Credit Agreement”) dated as of July 16, 2010 among
Cummins Inc., the other Borrowers and the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Bank of America, N.A., as Syndication Agent
and ING Bank N.V., Dublin Branch, Export Development Canada, HSBC Bank USA, N.A.
and The Royal Bank of Scotland plc, as Co-Documentation Agents.  Terms defined
in the Credit Agreement are used herein as therein defined.

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

Upon the basis of the foregoing, I am of the opinion that:

1.         The [Eligible Subsidiary] (a) is a [form of entity] duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (b) is a Wholly-Owned Consolidated Subsidiary. 

2.         The Transactions and the execution and delivery by [Eligible
Subsidiary] of its Election to Participate and the performance by [Eligible
Subsidiary] of the Credit Agreement, (a) have been duly authorized by all
requisite [corporate] (including any requisite [stockholder] action) and (b)
will not (i) materially violate any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or bylaws of [Eligible Subsidiary], (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which the
[Eligible Subsidiary] is a party or by which it or any of its property is or may
be bound, (iv) be in material conflict with, result in a material breach of or
constitute (alone or with notice or lapse of time or both) a material default
under any such indenture, agreement or other instrument or (v) result in the
creation or imposition of any Lien upon any property or assets of any Credit
Party or any Significant Subsidiary (other than under any Loan Document).

3.         No action, consent or approval of, registration or filing with or
other action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than routine disclosure or
informational filing), except such as will have been made or obtained on or
before the date hereof and will be in full force and effect, is or will be
required in connection with the execution, delivery and performance by [Eligible
Subsidiary] of the Loan Documents or the contemplated borrowings thereunder.

4.         [Eligible Subsidiary] is not (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended or (b) subject to any other applicable regulatory scheme which restricts
its ability to incur the indebtedness to be incurred under the Loan Documents.

5.         [Eligible Subsidiary’s] Election to Participate, and the Credit
Agreement constitutes a legal, valid and binding obligation of such [Eligible
Subsidiary] enforceable against such [Eligible Subsidiary] in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

6.         Except as disclosed in such Election to Participate, there is no
income, stamp or other tax of any country, or any taxing authority thereof or
therein, imposed by or in the nature of withholding or otherwise, which is
imposed on any payment to be made by [Eligible Subsidiary] pursuant hereto, or
is imposed on or by virtue of the execution, delivery or enforcement of its
Election to Participate.

                                                                                                         
Very truly yours,

--------------------------------------------------------------------------------


EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

[Letterhead of Cummins Inc.]

Agreement:                                                         Credit
Agreement

Date of Agreement:                                             July 16, 2010

Description:                                                        Four Year
Multicurrency Revolving Facility

Relevant Section:                                                Section 5.04(c)
of the Credit Agreement requires a Financial Officer’s certificate to be
delivered with quarterly and annual financial statements

Date of financial statements:                                [____________]

Date of Certification:                                           [____________]

Certification:

I [______________], the [_________________________] of Cummins Inc., certify
that no Default as defined in the Credit Agreement has occurred [other than
those set forth in Schedule [___] hereto, as to which the corrective actions set
forth in such Schedule are being or are proposed to be taken].

I further certify the following statements of position relative to Sections
6.04, 7.01 and 7.02, in each case as more fully set forth on Annex 1 hereto:

1.   The ratio as of the last day of the most recently ended fiscal quarter of
Total Debt plus Securitization Financing to Consolidated EBITDA for the four
fiscal quarters ended on such date was [_______] to 1.0.

2.   The ratio as of the last day of the most recently ended fiscal quarter of
Consolidated EBITDA minus Capital Expenditures to Consolidated Interest Expense,
in each case for the four consecutive fiscal quarters ended on such date, was
[________] to 1.0.

Information required to be delivered pursuant to Section 5.04(a), (b) and (d)
has been posted to the Company’s website at www.cummins.com and at the Edgar
Database at www.sec.gov.

By:       ____________________________

            Name:

            Title:

--------------------------------------------------------------------------------


ANNEX 1

Credit Agreement
Dated as of July 16, 2010

 

 

1.    Power Generation Lease Obligations (Section 6.04)

 

POWER GENERATION LEASE OBLIGATIONS

$

 

Maximum Permitted amount is $150 million

 

2.    Receivables Financing Indebtedness (Section 6.04)

 

RECEIVABLES FINANCING INDEBTEDNESS

$

 

Maximum Permitted amount is $500 million

 


 

3.    Leverage Ratio (Section 7.01)

 

TOTAL DEBT (1)

= $

 

 

SECURITIZATION FINANCING (2)

$                     

 

 

Consolidated Net Income

$

plus Consolidated Interest Expense

+ $

plus consolidated income tax expense

+ $                  

plus all amounts attributable to depreciation and amortization

+ $

plus extraordinary or other non-cash charges

+ $

plus loss of any joint venture accounted for on the equity method (except to the
extent the Company or a Subsidiary actually made an investment in such joint
venture to offset such loss)

+ $

minus extraordinary gains

-  $

minus income from joint ventures, except to the extent dividends or 

distributions were actually paid by such joint venture

-  $

CONSOLIDATED EBITDA for the four fiscal quarters ended on such date (3)[3]

 

= $

 

                

LEVERAGE RATIO   (((1)+(2))/(3))

                

REQUIRED RATIO

≤ 3.0 to 1.0

 


 

4.   Coverage Ratio  (Section 7.02)

 

CONSOLIDATED EBITDA (3 above)

= $

 

                       

CAPITAL EXPENDITURES (4)

= $

 

 

CONSOLIDATED INTEREST EXPENSE (5)

$              

 

 

CALCULATED RATIO (((3) – (4))/(5))

                

REQUIRED RATIO

≥ 1.5 to 1

 

 




--------------------------------------------------------------------------------

[1] Select as applicable.

[2] Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

[3] For the purposes of calculating Consolidated EBITDA, if the applicable
Person or any of its Subsidiaries shall have consummated a Specified Transaction
(as defined below), Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such Specified Transaction occurred
on the first day of the period.  For purposes hereof, “Specified Transaction”
means any transaction or series of related transactions resulting in (a) the
acquisition or disposition of all or substantially all of the assets of a
Person, or of any business or division of a Person, (b) the acquisition or
disposition of in excess of 50% of the Equity Interests of any Person or (c) a
merger or consolidation or any other combination with another Person (other than
the Company or any of its Subsidiaries).

--------------------------------------------------------------------------------

Schedule 1.01

APPLICABLE LENDING
OFFICE SCHEDULE

 

MANDATORY COST

1.         The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2.         On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Associated Costs Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Associated Costs
Rates (weighted in proportion to the percentage participation of each Lender in
the relevant Loan) and will be expressed as a percentage rate per annum.

3.         The Associated Costs Rate for any Lender lending from an Applicable
Lending Office in a Participating Member State will be the percentage notified
by that Lender to the Administrative Agent.  This percentage will be certified
by that Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Applicable Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Applicable Lending Office.

4.         The Associated Costs Rate for any Lender lending from an Applicable
Lending Office in the United Kingdom will be calculated by the Administrative
Agent as follows:

(a)        in relation to a Loan in Pounds Sterling:

AB + C(B–D) + E × 0.01

per cent. per annum

100 – (A + C)

(b)        in relation to a Loan in any currency other than Pounds Sterling:

E × 0.01

per cent. per annum.

300

Where:

A         is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

B          is the percentage rate of interest (excluding the Applicable Rate and
the Mandatory Cost) and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.12(d) payable for the relevant Interest Period
on the Loan.

C         is the percentage (if any) of Eligible Liabilities which that Lender
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.

D         is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

E          is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Administrative Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

5.         For the purposes of this Schedule:

(a)        “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;

(b)        “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c)        “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(d)        “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A. and Bank of America, N.A. and, in
relation to EURIBOR, the principal offices of JPMorgan Chase Bank, N.A. and Bank
of America, N.A. in the relevant jurisdiction or such other banks as may be
appointed by the Administrative Agent in consultation with the Borrowers.

(e)        “Tariff Base” has the meaning given to it in, and will be calculated
in accordance with, the Fees Rules.

(f)         “Unpaid Sum” means any sum due and payable but unpaid by a Borrower
under the Loan Documents.

6.         In application of the above formulae, A, B, C and D will be included
in the formulae as percentages (i.e., 5 per cent. will be included in the
formula as 5 and not as 0.05).  A negative result obtained by subtracting D from
B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.

7.         If requested by the Administrative Agent, each Reference Bank shall,
as soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.         Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Associated Costs Rate.  
In particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

(a)        the jurisdiction of its Applicable Lending Office; and

(b)        any other information that the Administrative Agent may reasonably
require for such purpose.

            Each Lender shall promptly notify the Administrative Agent of any
change to the information provided by it pursuant to this paragraph.

9.         The percentages of each Lender for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as its Applicable Lending Office.

10.       The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.       The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Associated Costs Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12.       Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Associated Costs Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

13.       The Administrative Agent may from time to time, after consultation
with the relevant Borrowers and Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Schedule in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS



 

Commitment

Percentage
of Total
Commitment

JPMorgan Chase Bank, N.A.

$110,000,000.00

8.9%

Bank of America, N.A.

$110,000,000.00

8.9%

ING Bank N.V., Dublin Branch

$110,000,000.00

8.9%

Export Development Canada

$90,000,000.00

7.3%

HSBC Bank USA, N.A.

$90,000,000.00

7.3%

The Royal Bank of Scotland plc

$90,000,000.00

7.3%

Credit Agricole CIB

$65,000,000.00

5.2%

PNC Bank, National Association

$65,000,000.00

5.2%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$65,000,000.00

5.2%

The Northern Trust Company

$65,000,000.00

5.2%

U.S. Bank, N.A.

$65,000,000.00

5.2%

Wells Fargo Bank, N.A.

$65,000,000.00

5.2%

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

$50,000,000.00

4.0%

Citibank N.A.

$50,000,000.00

4.0%

Deutsche Bank AG, New York Branch

$50,000,000.00

4.0%

Goldman Sachs Bank USA

$50,000,000.00

4.0%

Standard Chartered Bank

$50,000,000.00

4.0%

Total

$1,240,000,000.00

100%

 

--------------------------------------------------------------------------------

Schedule 2.05

EXISTING LETTERS OF CREDIT
As of 6/27/2010

 

Issuing Bank

Applicant

CCY

USD Equivalent

JP Morgan Chase - US

Cummins Inc.

USD

981,000

JP Morgan Chase - US

Cummins Inc.

USD

37,942

JP Morgan Chase - US

Cummins Inc.

USD

1,000,000

JP Morgan Chase - US

Cummins Inc.

USD

607,000

JP Morgan Chase - US

Cummins Inc.

USD

1,000,000

JP Morgan Chase - US

Cummins Inc.

USD

6,983,326

JP Morgan Chase - US

Cummins Inc.

USD

23,670

JP Morgan Chase - US

Cummins Inc.

USD

1,500,000

JP Morgan Chase - US

Cummins Inc.

USD

600,000

JP Morgan Chase - US

Cummins Inc.

USD

1,860,000

JP Morgan Chase - US

Cummins Inc.

USD

6,100,000

JP Morgan Chase - US

Cummins Inc.

USD

2,500,000

JP Morgan Chase - US

Cummins Inc.

USD

375,436

JP Morgan Chase - US

Cummins Inc.

USD

3,000,000

JP Morgan Chase - US

Cummins Inc.

USD

2,654,608

JP Morgan Chase - US

Cummins Inc.

USD

4,750,000

JP Morgan Chase - UK

Cummins Inc.

GBP

749,550

 

 

 

 

 

TOTAL – INCLUDED IN REVOLVER

34,722,532

--------------------------------------------------------------------------------

Schedule 6.01

EQUIPMENT LEASES

 

Master Leasing Agreement, dated as of July 15, 1999, between BLC Corporation, as
Lessor, and the Company (formerly known as Cummins Engine Company, Inc.), as
Lessee, and all Individual Leasing Records (as defined therein) executed under
the terms thereof, and all amendments thereto.

Master Lease Agreement, dated as of October 31, 2002, between the Company, as
Lessee, and The Provident Bank, for itself and as Agent for certain
Participants, as Lessor, and any Equipment Schedules thereto (as defined
therein) executed under the terms thereof, and all amendments thereto.

--------------------------------------------------------------------------------

Schedule 6.05

 

EXISTING RESTRICTIONS

 

Indenture, dated as of March 1, 1986, between the Company (formerly known as
Cummins Engine Company, Inc.) and JPMorgan Chase Bank, N.A.  (formerly known as
The Chase Manhattan Bank (National Association), formerly known as Chemical
Bank, successor by merger to The Chase Manhattan Bank (National Association)),
as Trustee, as supplemented by a First Supplemental Indenture, dated as of
September 15, 1989, and by a Second Supplemental Indenture, dated as of
September 18, 1990.